Exhibit 10.30

 



Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

 

MASTER PROCESS DEVELOPMENT

AND SUPPLY AGREEMENT

 

This Master Process Development and Supply Agreement (“Agreement”) by and
between CELLSCRIPT, LLC (“CELLSCRIPT”), a Wisconsin limited liability company
located at 726 Post Road, Madison, Wisconsin 53713, and Argos Therapeutics, Inc.
(“Argos”), a Delaware corporation with a place of business located at 4233
Technology Drive, Durham, North Carolina 27704. CELLSCRIPT and Argos are also
hereinafter each referred to as a “Party” or collectively referred to as the
“Parties”.

 

WHEREAS, Argos is a biopharmaceutical company focused on the discovery,
development and commercialization of autologous vaccine products for human
immunotherapeutic use, and has formulations and/or know-how related to such
products; and

 

WHEREAS, CELLSCRIPT has expertise in the production, analysis and use of mRNA
and has a manufacturing facility suitable for Production of the Argos Product
(as “Argos Product” is defined in Section 1.4) and/or CELLSCRIPT’s Kits (as
“Kits” are defined in Section 1.20), using cGMP processes; and

 

WHEREAS, subject to and in accordance with the terms and conditions of this
Agreement:

 

I. In accordance with the Project Work Agreement (PWA) between the Parties

 

(as “Project Work Agreement” or “PWA” are defined in Section 1.26),

 

Argos wishes CELLSCRIPT to:

 

(A)Develop cGMP processes for Production of the Argos Product, and GMP processes
for Production of the following materials:

 

(i)pARG CD40L [**] E. coli CS10 Master Cell Bank;

 

(ii)pARG CD40L [**] Plasmid;

 

(iii)Linearized pARG CD40L [**] Plasmid; and

 

(iv)Uncapped CD40L MET1 [**] RNA;

 

wherein (i) to (iv) are collectively the “Critical Starting Materials for the
Argos Product”;

 

(B)Produce the Critical Starting Materials for the Argos Product and the Argos
Product using said cGMP processes developed pursuant to Section I.(A);

 

(C)Provide to Argos sufficient quantities of pARG CD40L [**] Plasmid Produced by
CELLSCRIPT in order to enable Argos to perform comparability studies to qualify
use of said CELLSCRIPT-Produced plasmid for Argos’ manufacturing of the Argos
Product until such time as Argos has performed comparability studies of Argos
Product Produced by CELLSCRIPT to qualify Argos’ use of said CELLSCRIPT-Produced
Argos Product for Argos’ manufacturing of Argos’ Arcelis® autologous vaccines,
it being understood that CELLSCRIPT will provide reasonable quantities of said
CELLSCRIPT-Produced plasmid to Argos at no cost through [**] solely for Argos’
use in the comparability and qualification studies, and thereafter, the Parties
will negotiate a price for said CELLSCRIPT-Produced plasmid if Argos wishes to
purchase said plasmid for Argos’ manufacturing of the Argos Product;

 

Page 1 of 45

 



(D)Sell Argos Product Produced by CELLSCRIPT to Argos for use as a Critical Raw
Material in Argos’ manufacturing of Argos’ Arcelis® autologous vaccines; and

 

(E)Sell CELLSCRIPT’s Kits to Argos for use by Argos for manufacturing amplified
mRNA for Argos’ Arcelis® autologous vaccines or for manufacturing the Argos
Product until such time as Argos can purchase the Argos Product made using cGMP
processes from CELLSCRIPT; and

 

II. In accordance with the Project Work Agreement (PWA) between the Parties,

 

CELLSCRIPT wishes to:

 

(A)Develop cGMP processes for Production of Critical Starting Materials for the
Argos Product and the Argos Product, in accordance with the PWA;

 

(B)Produce Critical Starting Materials for the Argos Product and the Argos
Product using said cGMP processes developed pursuant to Section II.(A);

 

(C)Provide to Argos sufficient quantities of pARG CD40L [**] Plasmid Produced by
CELLSCRIPT in order to enable Argos to perform comparability studies to qualify
use of said CELLSCRIPT-Produced plasmid for Argos’ manufacturing of the Argos
Product until such time as Argos has performed comparability studies of Argos
Product Produced by CELLSCRIPT to qualify Argos’ use of said CELLSCRIPT-Produced
Argos Product for Argos’ manufacturing of Argos’ Arcelis® autologous vaccines,
it being understood that CELLSCRIPT will provide reasonable quantities of said
CELLSCRIPT-Produced plasmid to Argos at no cost through [**] solely for Argos’
use for the comparability and qualification studies, and thereafter, the Parties
will negotiate a price for said CELLSCRIPT-Produced plasmid if Argos wishes to
purchase said plasmid for Argos’ manufacturing of the Argos Product; and

 

(D)Sell Argos Product Produced by CELLSCRIPT to Argos for use as a Critical Raw
Material in Argos’ manufacturing of Argos’ Arcelis® autologous vaccines; and

 

(E)Sell CELLSCRIPT’s Kits to Argos for use by Argos for manufacturing amplified
mRNA for Argos’ Arcelis® autologous vaccines or for manufacturing the Argos
Product until such time as Argos can purchase the Argos Product made using cGMP
processes from CELLSCRIPT.

 

NOW, THEREFORE, in consideration of the premises and the undertakings, terms,
conditions and covenants set forth below, the Parties hereto agree as follows:

 

Page 2 of 45

 



 1. DEFINITIONS.

 

1.1 “Affiliate” of a Party hereto means any entity that controls or is
controlled by such Party, or is under common control with such Party. For
purposes of this definition, an entity shall be deemed to control another entity
if it owns or controls, directly or indirectly, at least 50% of the voting
equity of another entity (or other comparable interest for an entity other than
a corporation) or otherwise possesses the ability to control the management of
such other entity.

 

1.2 “Applicable Jurisdiction” means the United States of America, European
Union, Canada and Israel, and may be expanded to other jurisdictions by prior
written agreement of the Parties pursuant to the terms of this Agreement.

 

1.3 “Argos Information and Materials” means all of Argos’ Argos Technology,
Confidential Information, Inventions, Intellectual Property, Critical Starting
Materials for the Argos Product, and the Argos Product that Argos provides or
discloses to CELLSCRIPT pursuant to this Agreement for use in developing and
making Critical Starting Materials for the Argos Product or the Argos Product,
and components, copies and derivatives of any of the foregoing, all of which are
Confidential Information of Argos. CD40L [**] sequences and nucleic acids,
including for the Argos Product and Critical Starting Materials for the Argos
Product are Argos trade secrets.

 

1.4 “Argos Product” means Argos’ proprietary Polyadenylated CD40L [**] RNA
consisting of [**] guanosine, adenosine, uridine and cytidine [**], and includes
cGMP Polyadenylated CD40L [**] RNA produced by CELLSCRIPT. CELLSCRIPT shall
Produce the Argos Product in accordance with the Specifications, PWA, cGMP and
this Agreement. For the avoidance of doubt, in the absence of a separate written
license agreement from CELLSCRIPT, Argos Product shall not mean or include [**]
RNA containing [**] or other [**], which RNA or the use of which [**] RNA [**]
CELLSCRIPT.

 

1.5 “Argos Technology” means all proprietary technical information, know-how,
data and other Intellectual Property which is owned or possessed by Argos that
pertains to the Argos Product, Critical Starting Materials for the Argos Product
and/or Argos’ Arcelis® technology. Argos Technology includes specifically and
without limitation the information, know-how, registration data, experience,
instructions, standards, methods, test and trial results, Argos’ SOPs,
manufacturing processes, hazard assessments, quality control standards,
formulae, specifications, storage data, samples, drawings, designs, analytical
methods, validation reports of analytical methods and all other relevant
information that is not publicly known relating to the Argos Product, Critical
Starting Materials for the Argos Product and/or Argos’ Arcelis® technology that
is disclosed, supplied and/or transferred by Argos to CELLSCRIPT to facilitate
the Production of the Argos Product by CELLSCRIPT pursuant to this Agreement.

 

1.6 “Batch” means a specific quantity of Argos Product comprising an amount or
amounts or a number of units mutually agreed upon between Argos and CELLSCRIPT,
and that (a) is intended to have uniform character and quality, within specified
limits, and (b) is Produced according to a single Master Batch Record during a
single cycle of manufacture.

 



Page 3 of 45

 

1.7 “CELLSCRIPT Information and Materials” means all of CELLSCRIPT’s CELLSCRIPT
Technology, Confidential Information, Inventions, Intellectual Property and Kits
and components, copies, derivatives or improvements made by CELLSCRIPT of any of
the foregoing, all of which are Confidential Information and trade secrets of
CELLSCRIPT.

 

1.8 “SOPs” means CELLSCRIPT’s or Argos’ Standard Operating Procedures, and any
other standard operating procedures jointly agreed upon in writing by the
Parties. CELLSCRIPT shall customize CELLSCRIPT’s or Argos’ SOPs on a
product-specific basis, as necessary, for Production of the Argos Product. Argos
will review each Argos Product-specific SOP and Master Batch Record prior to
Production of the Argos Product, and will review any subsequent revisions to
these SOPs prior to use in Production of the Argos Product.

 

1.9 “CELLSCRIPT Technology” means all proprietary technical information,
know-how and other Intellectual Property which is owned or possessed by
CELLSCRIPT that pertains to CELLSCRIPT’s Kits or RNA (e.g., mRNA) made using
CELLSCRIPT’s Kits, including but not limited to synthesis of uncapped RNA,
capped RNA and/or polyadenylated RNA, methods for controlling, increasing or
modifying capping efficiency, synthesis and uses of RNA comprising [**] in the
in vitro-transcription product or incorporated as the cap nucleotide using a
capping enzyme, the assay or analysis of the percent of RNA capped or the
identity or % of RNA with a particular cap structure (e.g., cap0 versus cap1),
methods for controlling lengths of poly(A) tail and for assaying or analyzing
poly(A) tail lengths, methods for unbiased amplification of mRNA, methods for
improving delivery (e.g., transfection) of mRNA and/or expression of mRNA in
mammalian cells, methods for reducing innate immunogenicity of in
vitro-synthesized RNA, and methods or processes for in vitro transcription,
isolation, purification or storage of RNA. CELLSCRIPT Technology explicitly and
without limitation includes the information, experience, test results, know-how,
instructions, standards, methods, CELLSCRIPT’s SOPs, manufacturing processes,
hazard assessments, quality control standards, formulae, specifications, storage
data, samples, drawings, designs, analytical methods, cGMP processes pertaining
to production, QC and QA of enzymes and Kits, validation reports of analytical
methods and all other relevant information that is not publicly known relating
to any of CELLSCRIPT’s Kits or components or products thereof other than the
Argos Product that are supplied to Argos by CELLSCRIPT according to this
Agreement and used by Argos for manufacture of Arcelis® autologous vaccines.

 

1.10 “Certificate of Analysis” means a certificate of analysis that confirms
that a Batch meets the Specifications.

 

1.11 “cGMP” means the regulatory requirements for current good manufacturing
practices and general biologics products standards at the time of Production of
the Argos Product, Critical Starting Materials for the Argos Product and
CELLSCRIPT’s Kits, including the United States’ current Good Manufacturing
Practices pursuant to the U.S. Federal Food, Drug, and Cosmetic Act, relevant
regulations found in Title 21 of the U.S. Code of Federal Regulations, and
relevant requirements and regulations of the European Union, Canada and Israel.

 



Page 4 of 45

 

1.12 “Confidential Information” has the meaning set forth in Section 11.1.

 

1.13 “Conforming” means Kits and the Argos Product that conform to the
warranties set forth in Section 13.2 of this Agreement.

 

1.14 “Critical Raw Material” means a material that is a component of a
therapeutic biologic product or that is used to make a component of a
therapeutic biologic product, which material is required in order to
qualitatively and/or quantitatively achieve the intended therapeutic effect of
said biologic product, but which material or the use of which material would not
result in the intended therapeutic effect in the absence of one or more other
materials that compose said biologic product.

 

1.15 “Designated Recipient” means an Affiliate, agent or contract manufacturer
of Argos that, under the terms of this Agreement, has permission from Argos to
purchase or obtain from CELLSCRIPT the Argos Product or Critical Starting
Materials for the Argos Product or, provided that it is acceptable to
CELLSCRIPT, CELLSCRIPT’s Kits, for the manufacture of Argos’ Arcelis autologous
vaccines. Argos shall identify each Argos Designated Recipient in writing to
CELLSCRIPT prior to CELLSCRIPT’s shipment of Argos Product, Critical Starting
Materials for the Argos Product or, provided that it is acceptable to
CELLSCRIPT, CELLSCRIPT Kits, to such Designated Recipient. The term “Designated
Recipient” excludes Argos commercial licensees.

 

1.16 “Facility” means CELLSCRIPT’s facility located at 726 Post Road, Madison,
Wisconsin, and, as applicable, shall mean the specific building or plant set
forth in the related PWA located at 726 Post Road, Madison, Wisconsin or such
other facilities that shall be constructed or purchased and qualified for
manufacturing Kits, or, to the extent agreed to in advance by Argos, for
Production of the Argos Product or Critical Starting Materials for the Argos
Product.

 

1.17 “FDA” means the United States Food and Drug Administration or any successor
entity thereto.

 

1.18 “Inventions” means any invention, innovation, improvement, development,
discovery, trade secret, method, know-how, process, technique or the like,
whether or not written or otherwise fixed in any form or medium, regardless of
the media on which contained, and whether or not patentable or copyrightable,
and, as the context requires, refers to Inventions which are conceived, reduced
to practice, or created in the course of or resulting from this Agreement.

 



Page 5 of 45

 

1.19 “Intellectual Property” means all rights, privileges and priorities
provided under applicable supranational, international, national, federal, state
or local law, rule, regulation, statute, ordinance, order, judgment, decree,
permit, franchise, license, or other government restriction or requirement of
any kind relating to intellectual property, whether registered or unregistered,
and whether patentable, copyrightable or trademarkable or not, in any country,
including without limitation: (a) all (i) patents and patent applications
(including any patent that in the future may issue in connection therewith and
all divisions, continuations, continuations-in-part, extensions, additions,
registrations, confirmations, reexaminations, supplementary protection
certificates, renewals or reissues thereto or thereof), (ii) copyrights and
copyrightable works, including reports, software, databases and related items,
and (iii) trademarks, service marks, trade names, brand names, product names,
corporate names, logos and trade dress, the goodwill of any business symbolized
thereby, and all common-law rights relating thereto; and (b) all registrations,
applications, recordings, rights of enforcement, rights of recovery based on
past infringement and any and all claims of action related thereto and licenses
or other similar agreements related to the foregoing.

 

1.20 “Kits” means one or more products manufactured by CELLSCRIPT selected from
among a RCC KIT (defined in Section 4.1), T7-FlashScribe™ kit (Product # [**]),
ScriptCap™ Cap1 Capping kit (Product # [**]), ScriptCap™ mRNA
2'-O-methyl-transferase kit and an A-Plus™ Poly(A) Polymerase Tailing kit
(Product # [**]), or any copies, improvements, derivatives, modifications, or
combinations of any of the foregoing kits or components thereof that are made by
CELLSCRIPT, it being understood that no changes shall be made to Kits for use by
Argos without the prior approval of Argos and that all such approved changes
shall be made in accordance with cGMP or other relevant regulatory processes.

 

1.21 “Labeling” means all labels and other written, printed, or graphic matter
upon: (i) the Argos Product or any container, carton, or wrapper utilized with
the Argos Product or (ii) any written material accompanying the Argos Product,
or, as the context requires, shall mean any labeling services performed by
CELLSCRIPT under this Agreement.

 

1.22 “Legal Requirements” means all laws, regulations, ordinances, guidance,
rules,

 

guidelines, and standards of any governmental authority of the United States of
America, Canada, the European Union or Israel which is applicable to the
circumstances in which the term “Legal Requirements” is used herein, including
without limitation (a) cGMP, and, as applicable, current Good Laboratory
Practices (as set forth in 21 CFR Part 58), (b) the regulations and regulatory
guidance promulgated by the FDA, Health Canada, the European Union and Israel
and applicable Regulatory Authorities in the United States of America, Canada,
the European Union and Israel and (c) all laws and regulations requiring
permits, licenses, filings or certifications with respect to Argos, Argos’
vaccine products, Argos’ production of Argos’ vaccine products, Argos’
facilities, CELLSCRIPT, CELLSCRIPT’s Facility, CELLSCRIPT’s Kits or the
Production of the Argos Product or performance of other services pursuant to
this Agreement. For clarity, the Parties agree that a foreign jurisdiction’s
Legal Requirements, other than those of Canada, the European Union and Israel
shall not apply for Production of the Argos Product pursuant to this Agreement
or the PWA unless otherwise explicitly agreed in writing by the Parties.

 



Page 6 of 45

 

1.23 “Master Batch Record” or “MBR” means the formal set of instructions for
Production of a Batch of the Argos Product or Critical Starting Materials for
the Argos Product. The MBR shall be developed and maintained in CELLSCRIPT’s
standard format by CELLSCRIPT based on a master formula that is developed by
CELLSCRIPT based on information and technical support from Argos and with
approval from Argos.

 

1.24 “Production” or “Produce” means all steps and activities performed or to be
performed by CELLSCRIPT under this Agreement to produce the Argos Product or
Critical Starting Materials for the Argos Product, as set forth in the related
PWA or appropriate MBR, including, as applicable, the manufacturing,
formulation, filling, packaging, inspection, Labeling, testing, quality control,
and release, shipping and storage of Argos Product.

 

1.25 “Production Process” or “Process” means the processes, methods, tests and
techniques for Producing the Argos Product. The Process may be changed from time
to time by agreement of the Parties and in accordance with a Quality Agreement
that will be agreed upon between the Parties. CELLSCRIPT shall not change the
Process except with the permission of or at the request of Argos.

 

1.26 “Project Work Agreement” or “PWA” means the 18 February, 2014 CELLSCRIPT
Response to Argos’ Request for Proposals (RFP) as agreed upon and as modified
from time to time between the Parties in writing. The PWA executed by the
Parties, including all exhibits, schedules and attachments thereto and
modifications thereof, shall be deemed attached to and shall be incorporated by
this reference into this Agreement.

 

1.27 “Purchase Price” means the amounts to be paid by Argos as specified in this
Agreement or as subsequently or separately agreed from time to time between the
Parties.

 

1.28 “Quality Agreement” means a written quality agreement between CELLSCRIPT
and Argos that defines the quality roles and responsibilities of each Party in
connection with Production of the Argos Product, Critical Starting Materials for
the Argos Product and Kits, and which refers to this Agreement. The Quality
Agreement, once executed between the Parties, shall be incorporated into this
Agreement by this reference.

 

1.29 “Regulatory Authority” means any agency or authority responsible for
regulation of the Argos Product or Argos’ vaccine products in the United States,
Canada, the European Union or Israel and those countries where Argos has or will
conduct clinical trials of Argos’ vaccine products for which one or more Kits or
the Argos Product is used in its manufacture. For clarity, the Parties agree
that a foreign jurisdiction’s Regulatory Authority other than agencies or
authorities of Canada, the European Union and Israel shall not be applicable to
Production of the Argos Product pursuant to this Agreement and the related PWA
unless explicitly agreed in writing by the Parties.

 



Page 7 of 45

 

1.30 “Released Executed Master Batch Record” means the completed batch record
executed by CELLSCRIPT and associated deviation reports, investigation reports,
and Certificates of Analysis created for each Batch of the Argos Product.

 

1.31 “Services” means the services specified in the 18 February, 2014 CELLSCRIPT
Response to Argos’ Request for Proposals (RFP) that have been or will be
performed by CELLSCRIPT in order to develop cGMP processes for Production, QC
and QA of the Argos Product and Critical Starting Materials for the Argos
Product pursuant to the PWA and this Agreement.

 

1.32 “Specifications” means the applicable specifications for the Argos Product
and Critical Starting Materials for the Argos Product as set forth in the PWA,
the applicable MBR or a Certificate of Analysis, as the context requires.

 

1.33 “Supplied Products” means the Argos Product and Kits.

 

1.34 “Term” has the meaning provided in Section 5.1.

 

1.35 “Third Party” or “Third Parties” means any person(s) or entity(ies) other
than CELLSCRIPT or Argos.

 

 2. DEVELOPMENT OF cGMP PROCESSES FOR PRODUCTION OF THE ARGOS PRODUCT

 

2.1            Development of cGMP Processes: CELLSCRIPT shall perform the
Services set forth in the PWA in accordance with this Agreement and the PWA, as
agreed between the Parties. In the event of conflict between this Agreement and
the PWA, the provisions of this Agreement shall control, unless the PWA states
an express intent to control or supersede this Agreement.

 

2.2            Documentation: The Master Batch Record for Production of the
Argos Product, including for Production of the Critical Starting Materials for
the Argos Product shall be reviewed and approved in writing by CELLSCRIPT and by
Argos prior to commencement of Production. Any material change to an approved
Master Batch Record will be reviewed and approved in writing by CELLSCRIPT and
by Argos prior to said change being implemented. CELLSCRIPT has and shall
provide Argos documentation that is needed to support Argos’ phase III clinical
trial for treatment of renal cell carcinoma (RCC) and its application for FDA
approval of its Arcelis® patient-specific autologous vaccine for treatment of
RCC during the Term of this Agreement and the PWA. Documents produced in the
performance of the Services that are necessary or useful for the production or
storage of the Argos Product and Critical Starting Materials for the Argos
Product will be owned by Argos. CELLSCRIPT shall have the right to use the same
or similar processes, assays or documents (including SOPs, master batch records
and the like) for production, storage, QC or QA of any and all other materials
(including master cell banks, plasmids, linearized plasmids, and uncapped,
capped, or polyadenylated RNA or mRNA) other than the Critical Starting
Materials for the Argos Product and the Argos Product, and all said documents
that pertain to said other materials (i.e., that are not the Argos Product or
Critical Starting Materials for the Argos Product) will be owned by CELLSCRIPT.

 



Page 8 of 45

 

2.3               Payments for Services: The Parties agree that Argos shall pay
to CELLSCRIPT a total of Four Million and Six Hundred Thousand U.S. Dollars
($4,600,000) for Services pursuant to the PWA and Sections I.(A), I.(B) and
I.(C) of this Agreement, which amount will be payable as follows:

 

(a)Upon the full execution of this agreement, Argos will pay to CELLSCRIPT Two
Million U.S. Dollars ($2,000,000) in Argos stock;

 

(b)[**] business days after CELLSCRIPT’s [**], Argos will pay to CELLSCRIPT [**]
U.S. Dollars ($[**]) in Argos stock or cash, or a combination of the two at
Argos option, it being understood that Argos shall notify CELLSCRIPT of its [**]
within [**] of its receipt of the [**];

 

(c)[**] business days after CELLSCRIPT’s [**], Argos will pay to CELLSCRIPT [**]
U.S. Dollars ($[**]) in Argos stock or cash or a combination of the two, at
Argos option, it being understood that Argos will [**]; and

 

(d)For payments made in stock under sections 2.3(a), (b) and (c), the following
shall apply:

 

(i)The share price will be the volume weighted average closing price of ARGS
common stock for the fifteen trading day period ending the day before such
payment date;

 

(ii)Prior to issuance of each block of shares, CELLSCRIPT shall provide Argos
with a signed copy of the Representations and Warranties set forth as Exhibit A.

 

(iii)There will be a lock-up period of One Hundred Eighty (180) days from the
date of delivery of each block of shares. Upon the end of such lock-up period
and Argos’ receipt of CELLSCRIPT’s current signed copy of the Representations
and Warranties as set forth in Exhibit A, Argos shall direct its counsel to
deliver an opinion to Argos’ transfer agent to remove the restrictive legend on
the applicable shares; and

 

(iv)No more than One Hundred Thousand (100,000) shares may be sold per month
until eighteen (18) months after the last issuance of share under this Section
2.3.

 

 3. PRODUCTION AND SUPPLY OF THE ARGOS PRODUCT.

 



Page 9 of 45

 

3.1 Exclusivity to CELLSCRIPT for Production and Supply of the Argos Product:
During the Term, and provided that CELLSCRIPT is able to meet Argos’
requirements on a timely basis, Argos and CELLSCRIPT agree that CELLSCRIPT shall
be the sole and exclusive manufacturer and supplier to Argos of the Argos
Product. Nothing herein shall restrict Argos from qualifying one or more Third
Parties to supply the Argos Product. Upon Argos’ request, CELLSCRIPT shall
provide samples of Critical Starting Materials for the Argos Product and the
Argos Product to Argos or said Third Parties, together with methods and
documents necessary or useful for the Production of the Argos Product for the
sole purpose of qualifying said Third Parties. The prices for providing samples
of Critical Starting Materials for the Argos Product shall be negotiated between
the Parties based on quantity, timing and other factors and prices for samples
of the Argos Product shall be as agreed in Section 3.8 of this Agreement. If and
when CELLSCRIPT is unable to meet Argos’ requirements for Production and Supply
of the Argos Product on a timely basis, Argos shall have the right to purchase
the Argos Product from such qualified Third Parties.

 

3.2 Documentation for the Argos Product and pARG CD40L [**] Plasmid: Each Batch
of the Argos Product and pARG CD40L [**] Plasmid shall be Produced by using a
copy of the Master Batch Record. Each copy of the Master Batch Record for such
Batch of Argos Product and pARG CD40L [**] Plasmid shall be assigned a unique
Batch number. Any deviation from the Production Process specified in the Master
Batch Record must be documented in the copy of the Master Batch Record for that
Batch. Upon written authorized request from Argos, CELLSCRIPT will provide Argos
with the Released Master Batch Record and any other Production documentation
required under this Agreement, the PWA or any Quality Agreement that is agreed
to between the Parties in a form reasonably suitable for Argos’ submission to
the FDA or other Regulatory Authorities.

 

3.3 Delays in Production: If CELLSCRIPT is unable to, or believes it is likely
that it will be unable to, fulfill any particular Production commitment on the
applicable date set forth in the timeline for the PWA, including without
limitation as a result of a force majeure event, then, without limiting any
other remedies available to Argos, CELLSCRIPT will immediately notify Argos in
writing as to the reason for the delay, and provide an indication of the likely
duration of the delay, and use commercially reasonable efforts to continue
Production, recover lost time and support all timelines and deadlines as
established in the PWA or as subsequently agreed by the Parties.

 

3.4 Vendor and Supplier Audit and Certification; Subcontractors:

 

3.4.1 As will be set forth in more detail in a Quality Agreement that will be
agreed upon between the Parties, (a) Argos will qualify and audit vendors and
suppliers of Argos, and (b) CELLSCRIPT will qualify and audit vendors and
suppliers of CELLSCRIPT, each of whom must be approved by CELLSCRIPT, and upon
reasonable written request from Argos, may be subject to approval by Argos.

 

3.4.2 CELLSCRIPT shall not subcontract or delegate its obligation to perform any
portion of the Services or Production, without, in each case, the prior written
approval of Argos and, if applicable, the relevant Regulatory Authorities.
CELLSCRIPT shall qualify and audit subcontractors in accordance with a Quality
Agreement between the Parties. CELLSCRIPT shall cause its subcontractors to
comply with, and to be bound by provisions which are comparable to, the
applicable terms of this Agreement, the PWA, and a Quality Agreement, including
without limitation the audit, confidentiality and non-use, inventions and
intellectual property, and quality control provisions. CELLSCRIPT will be liable
for and fully responsible to Argos for any portion of the Services or Production
performed by any subcontractor or consultant to the same extent as if such
portion of the Services or Production was performed directly by CELLSCRIPT.

 



Page 10 of 45

 

3.5 Delivery Terms: CELLSCRIPT shall ship all Argos Product to Argos or, at
Argos’ instructions, to Argos’ Designated Recipient, at the expense of Argos or
Argos’ Designated Recipient. Unless otherwise agreed between the Parties, all
shipments shall be shipped DDU (Incoterms 2010) destination and shipped by a
common carrier designated by Argos or Argos’ Designated Recipient, at Argos’ or
Argos’ Designated Recipient’s expense. Risk of loss shall be and remain with
CELLSCRIPT until CELLSCRIPT delivers the Argos Product to the destination
designated by Argos. Alternatively, Argos’ Designated Recipients may assume
responsibility for shipments by specifying packages to be shipped EXW (ex-works
under Incoterms 2010). Argos or Argos’ Designated Recipient shall procure, at
its cost and discretion, insurance covering damage or loss of the Argos Product
during shipping. All shipping instructions of Argos shall be accom-panied by the
name, address and telephone number of the recipient and the shipping date.

 

3.6 Exporter of Record: Unless otherwise agreed in writing between the Parties,
CELLSCRIPT shall be the exporter of record for the Argos Product shipped out of
the United States. Argos or Argos’ Designated Recipient will obtain and will
provide to CELLSCRIPT all information and documents needed from Argos or its
Designated Recipient in order for CELLSCRIPT to be able to export the Argos
Product or any Critical Starting Material for the Argos Product from the United
States to Argos or any Designated Recipient of Argos that is located at any
address outside of the United States. CELLSCRIPT warrants that all shipments of
the Argos Product exported from the United States, including to a Designated
Recipient, will be in compliance with all applicable United States export laws
and regulations and all applicable import laws and regulations of the country or
region (e.g., the European Union) into which it is exported. CELLSCRIPT shall be
responsible for arranging shipment and any required documents based on
instructions provided by Argos or Argos’ Designated Recipient, and Argos or
Argos’ Designated Recipient will be responsible for paying for the cost of any
licenses, clearances or other governmental authorization(s) necessary for the
specific exportation of the Argos Product or any Critical Starting Material for
the Argos Product from the United States, for the importation of any Critical
Starting Material for the Argos Product or the Argos Product into any country or
region of import, and for any and all import duties, sales taxes, value added
taxes or any other taxes or fees of any kind due and payable to any governmental
or other authority in or of any country or region of import, purchase, sale or
use.

 

3.7 Supply of Information and Materials by Argos; Material Safety Data Sheets:

 



Page 11 of 45

 

3.7.1 As applicable, Argos will timely provide to CELLSCRIPT sufficient Argos
Information and Materials as required by CELLSCRIPT for the Production of Argos
Product, in accordance with the PWA. CELLSCRIPT will timely procure all
materials required for the Production of Argos Product. CELLSCRIPT shall
maintain, store and perform testing and evaluation of all raw materials,
including Argos Information and Materials supplied by Argos, as required by the
applicable cGMP standards, SOPs and Specifications and in accordance with a
Quality Agreement. Argos is the sole and exclusive owner of all Argos
Information and Materials. CELLSCRIPT shall use all Argos Information and
Materials solely to perform its obligations under this Agreement, the related
PWAs and the Quality Agreement and for no other purpose. CELLSCRIPT shall bear
the risk of loss of Argos Materials while in its custody.

 

3.7.2 Argos warrants that it is not aware of any toxicity or health risks that
require special precautions for producing the Argos Product. Upon request, Argos
shall provide CELLSCRIPT a material safety data sheet (“MSDS”) for Materials
supplied by Argos and for the Argos Product and CELLSCRIPT shall materially
conform to established safety practices and procedures set forth therein.
CELLSCRIPT shall store and handle the Argos Product and all Materials supplied
by Argos in accordance with and as required by, as applicable, the MSDS, the MBR
and all applicable Legal Requirements. CELLSCRIPT is under no obligation to
produce products which are classified as highly hazardous, or that require
special permits or a high level of containment. CELLSCRIPT will notify Argos
immediately upon learning of any unusual or unexpected health or environmental
occurrence relating to the Argos Product. CELLSCRIPT agrees to advise Argos
immediately of any safety or toxicity problems of which it becomes aware
regarding the Argos Product.

 

3.8 Payments for the Argos Product: The Parties agree that Argos will pay to
CELLSCRIPT a price of [**] U.S. dollars ($[**]) per milligram of the Argos
Product during the Term of this Agreement. Upon shipment of the Argos Product,
CELLSCRIPT shall invoice Argos for and Argos shall pay CELLSCRIPT all amounts
owed for orders of the Argos Product placed after the Effective Date and, unless
otherwise agreed in writing, Argos shall pay all invoices for purchases of the
Argos Product within [**] days of the date of the invoice. Past due amounts
shall bear interest at the rate of [**]% per year on the outstanding balance,
compounded annually, subject to the right of Argos to dispute in good faith any
such amount based on quantity or other errors in the invoice or shipment, or
Argos’ evidence pursuant to Section 3.10 that an Argos Product Produced by
CELLSCRIPT does not meet the applicable Specifications for so long as Argos
promptly and diligently pursues resolution of such disputes.

 



Page 12 of 45

 

3.9 Default in Payment Obligations: In addition to all other remedies available
to CELLSCRIPT, in the event Argos fails to timely pay amounts properly due and
payable under this Agreement (subject to the foregoing right of Argos to dispute
in good faith any amounts charged based on quantity or other errors in the
invoice or shipment, or Argos’ evidence pursuant to Section 3.10 that an Argos
Product Produced by CELLSCRIPT does not meet the applicable Specifications
hereunder, which, for purposes of this Agreement, shall not be considered past
due, so long as Argos promptly and diligently pursues resolution of such
disputes), any amounts owed to Argos shall be automatically applied to overdue
invoices and CELLSCRIPT may take other appropriate measures to assure prompt and
full payment, including refusing to Produce or sell the Argos Product to Argos
until Argos’ account is paid in full, placing the account on a letter of credit
basis, requiring full or partial payment in advance, suspending deliveries of
Argos Product until Argos provides assurance of payment performance reasonably
satisfactory to CELLSCRIPT, and/or taking other reasonable means as CELLSCRIPT
may determine. CELLSCRIPT shall not be required to return any Argos property or
to perform any Technology Transfer pursuant to Section 5.6 of this Agreement
until Argos has paid all outstanding invoices for amounts properly due and
payable under this Agreement.

 

3.10 Returns; Complaints: Argos will notify CELLSCRIPT as soon as possible, and
in any case, within [**] days after it becomes aware of: (i) any failure or
defect of any Argos Product or pARG CD40L [**] Plasmid which causes it to not
meet the applicable Specifications; or (ii) failure of any Argos Product or pARG
CD40L [**] Plasmid to perform as expected during Argos’ manufacture of an
Arcelis® patient-specific autologous vaccine. Argos will promptly provide
CELLSCRIPT all requested information, data, observations, and available samples
or materials that Argos has which might be useful for enabling CELLSCRIPT to
evaluate and investigate the technical basis for Argos’ belief or data
indicating the failure or defect, and will respond to CELLSCRIPT’s questions
related thereto during its evaluation and investigation. Upon receiving such
notice, CELLSCRIPT will promptly work with Argos in order to determine if it
agrees with Argos that there is a problem with said Argos Product or pARG CD40L
[**] Plasmid, identify and resolve the source and reason for the problem, and
take appropriate corrective measures, including, if appropriate, by replacing
the Argos Product or pARG CD40L [**] Plasmid. CELLSCRIPT shall maintain
complaint files in accordance with cGMP. Arcelis® patient-specific autologous
vaccines made by Argos using the Argos Product or pARG CD40L [**] Plasmid will
be administered and managed by Argos. Argos shall have responsibility for
reporting any complaints relating to the Arcelis® patient-specific autologous
vaccines made by Argos by use of the Argos Product or pARG CD40L [**] Plasmid to
the FDA and any other Regulatory Authorities, including without limitation,
complaints relating to the Production of the Argos Product or pARG CD40L [**]
Plasmid and adverse treatment experience reports. Argos shall maintain complaint
files in accordance with cGMP. CELLSCRIPT shall provide Argos with a copy of any
complaints received by CELLSCRIPT with respect to the Argos Product or pARG
CD40L [**] Plasmid in accordance with the relevant Quality Agreement and
applicable SOPs. Argos shall promptly provide CELLSCRIPT with a copy of any
complaints, responses to complaints that it provides to a Regulatory Authority
or a Third Party or data Argos obtains or generates pertaining to or in response
to complaints concerning the Argos Product or pARG CD40L [**] Plasmid that is
Produced by CELLSCRIPT. CELLSCRIPT shall promptly respond to requests from Argos
for information in CELLSCRIPT’s possession that is reasonably useful or
necessary for Argos to respond to such complaints. CELLSCRIPT will have the
right to contest to Argos about any complaint or recall that Argos attributes to
pARG CD40L [**] Plasmid or Argos Product Produced by CELLSCRIPT. Additional
procedures for complaint reporting and responses will be as set forth in a
Quality Agreement.

 

Page 13 of 45

 



 4. SUPPLY OF CELLSCRIPT’S KIT PRODUCTS TO ARGOS

 

4.1 Supply of CELLSCRIPT’S Kits: During the Term of this Agreement, and provided
that CELLSCRIPT can meet Argos’ requirements in a timely fashion, the Parties
agree that CELLSCRIPT shall be Argos’ sole and exclusive supplier of enzymes and
kits comprising enzymes for in vitro transcription, capping and/or
polyadenylation of RNA. CELLSCRIPT agrees to sell and Argos agrees to buy the
following CELLSCRIPT’s Kits as needed:

 

(a)a “RCC Kit” for making tumor-specific mRNA from one RCC patient. Each “RCC
Kit” consists of the combination of one T7 FlashScribe™ Kit (Product # [**])
plus one ScriptCap™ Cap1 Capping Kit (Product # [**].

 

(b)Kits for synthesis of Polyadenylated CD40L [**] RNA, including:

 

(1) the T7 FlashScribe™ Transcription Kit (Product # [**]); and

 

(2) the A-Plus™ Poly(A) Polymerase Tailing Kit (Product # [**].

 

The above CELLSCRIPT Kits will be needed by Argos only until such time as Argos
is able to purchase Polyadenylated CD40L [**] RNA manufactured by CELLSCRIPT
using a cGMP process.

 

Nothing herein shall restrict Argos from qualifying one or more Third Parties to
supply enzymes, reagents and kits for in vitro transcription, capping and/or
polyadenylation of RNA, and to purchase enzymes, reagents and kits from such
Third Parties if and when CELLSCRIPT is unable to meet Argos’ requirements on a
timely basis.

 

4.2 Documentation for CELLSCRIPT’s Kits: CELLSCRIPT will provide Argos a
Certificate of Analysis or other documentation needed by Argos for the
respective intended uses of the CELLSCRIPT Kits referred to in Section 4.1.

 

4.3Payments for CELLSCRIPT’s Kits: The Parties agree that prices for
CELLSCRIPT’S Kits that are shipped on or after March 15, 2015 and for the
remainder of the Term shall be:

 

(a)“RCC Kits” for making tumor-specific mRNA from one RCC patient:

 

[**] U.S. Dollars ($[**]) for each “RCC Kit” consisting of one T7 FlashScribe™
Kit (# [**]) plus one ScriptCap™ Cap1 Capping Kit (# [**]); if needed,
individual T7 FlashScribe™ Kits (# [**]) shall be available to Argos for [**]
U.S. Dollars ($[**]) and individual ScriptCap™ Cap1 Capping Kits (# [**]) shall
be available to Argos for [**] U.S. Dollars ($[**]).

 



Page 14 of 45

 

“RCC Kits” will also be available to Argos’ authorized licensees under separate
agreements or purchase orders at a price not to exceed:

 

[**] U.S. dollars ($[**]) per “RCC Kit;”

 

or

 

(b)“Polyadenylated CD40L [**] RNA Synthesis Kits” for synthesis of
Polyadenylated CD40L [**] RNA:

 

(1)[**] U.S. Dollars ($[**]) for each

 

T7 FlashScribe™ Transcription Kit

 

(CS Product # [**]) = Argos product # [**]; and

 

(2)[**] U.S. Dollars ($[**]) for each

 

A-Plus™ Poly(A) Polymerase Tailing Kit (CS Product # [**]) = Argos product #
[**].

 

CELLSCRIPT shall invoice Argos upon shipment of orders and, unless otherwise
agreed between the Parties, Argos shall pay CELLSCRIPT all amounts owed for
purchases of CELLSCRIPT’S Kits within [**] days of the date of the invoice. Past
due amounts shall bear interest at the rate of [**]% per year on the outstanding
balance, compounded annually (subject to the right of Argos to dispute in good
faith any such amount based on quantity or other errors in the invoice or
shipment, or Argos’ evidence pursuant to Section 4.4 that a Kit Produced by
CELLSCRIPT does not meet the applicable Specifications hereunder, which, for
purposes of this Agreement, shall not be considered past due as long as Argos
promptly and diligently pursues resolution of such disputes).

 

4.4. Returns; Complaints/Recalls: Argos will notify CELLSCRIPT as soon as
possible, and in any case, within [**] days after it becomes aware of: (i) any
failure or defect of any CELLSCRIPT Kit or a component thereof which causes it
to not meet the applicable Specifications for said CELLSCRIPT Kit; or (ii)
failure of any CELLSCRIPT Kit or component thereof to perform as expected during
Argos’ manufacture of an Arcelis® patient-specific autologous vaccine. Upon
receiving such notice, CELLSCRIPT will promptly work with Argos in order to
determine if it agrees with Argos that there is a problem with said CELLSCRIPT
Kit, identify and resolve the source and reason for the problem, and take
appropriate corrective measures, including, if appropriate, by replacing a
CELLSCRIPT Kit. CELLSCRIPT shall maintain complaint files in accordance with
cGMP. Argos shall promptly provide CELLSCRIPT with a copy of any complaints
concerning an Arcelis® patient-specific autologous vaccine that Argos believes
to be due to a problem with a CELLSCRIPT Kit. Argos will promptly provide
CELLSCRIPT all requested information, data, observations, available samples or
materials that Argos has which might be useful for enabling CELLSCRIPT to
evaluate and investigate the technical basis for Argos’ belief or data
indicating a problem due to one of CELLSCRIPT’s Kits, and will respond to
CELLSCRIPT’s questions related thereto during its evaluation and investigation.
CELLSCRIPT shall promptly respond to requests from Argos for information in
CELLSCRIPT’s possession that is reasonably necessary for Argos to respond to
such complaints. Argos shall have responsibility for reporting, as required, any
complaints or recalls relating to the Arcelis® patient-specific autologous
vaccines made by Argos by use of CELLSCRIPT Kits to the FDA and any other
Regulatory Authorities, including, without limitation, complaints or recalls
relating to Argos Product Produced by Argos using a CELLSCRIPT Kit, and adverse
treatment drug experience reports. Argos shall promptly provide CELLSCRIPT with
a copy of any responses to such complaints or recalls that it provides to a
Regulatory Authority or a Third Party, including data related to CELLSCRIPT Kits
Argos obtains or generates pertaining to said response, provided that such
complaint or recall is relevant to a Kit purchased from CELLSCRIPT. CELLSCRIPT
will have the right to contest to Argos about any complaint or recall that Argos
attributes to a Kit purchased from CELLSCRIPT. Additional procedures for
complaint/recall reporting and responses will be as are set forth in a Quality
Agreement.

 

Page 15 of 45

 



5TERM AND TERMINATION.

 

5.1 Term: This Agreement shall commence on the Effective Date and will continue
until the earlier of December 31, 2017 or the effective date of a commercial
supply agreement negotiated in good faith between the Parties, unless sooner
terminated pursuant to Section 5.2 herein or extended by written agreement (the
“Term”). The termination of this Agreement shall automatically and without
further action by either Party terminate the PWA on the date of termination. If
any other PWA is in effect between the Parties at the time of termination of
this Agreement, the termination of one PWA shall not automatically affect this
Agreement, except with respect to the terminated PWA.

 

5.2 Termination: This Agreement may be terminated at any time upon the
occurrence of any of the following events:

 

(a) Termination for Breach: A Party may terminate this Agreement in its
entirety, upon the material breach by the other Party of this Agreement,
including a breach of payment terms, the PWA or a Quality Agreement, if such
breach is not cured by the breaching Party within [**] days after receipt by the
breaching Party of written notice of such breach, or such additional time
reasonably necessary to cure such breach, not to exceed an additional [**] days,
provided the breaching Party is diligently pursuing completion of such cure and
such cure is reasonably anticipated within such additional [**] days.

 

(b) Termination for Financial Matters: This Agreement may be terminated
immediately by a Party by giving the other Party written notice thereof in the
event such other Party makes a general assignment for the benefit of its
creditors, or proceedings of a case are commenced in any court of competent
jurisdiction by or against such Party seeking (a) such other Party’s
reorganization, liquidation, dissolution, arrangement or winding up, or the
composition or readjustment of its debts, (b) the appointment of a receiver or
trustee for or over such other Party’s property, or (c) similar relief in
respect of such other Party under any law relating to bankruptcy, insolvency,
reorganization, winding up or composition or adjustment of debt, and such
proceedings shall continue undismissed, or an order with respect to the
foregoing shall be entered and continue unstayed, for a period of more than
ninety (90) days.

 

Page 16 of 45

 



5.3 Payment on Termination: In the event of termination of this Agreement or
cancellation by Argos of the Production activities set forth in the relevant
PWA, except for termination in the event of a material breach by CELLSCRIPT
pursuant to Section 5.2(a), by Argos pursuant to Section 5.2(b) or a force
majeure event affecting CELLSCRIPT pursuant to Article 9, Argos shall pay or
reimburse CELLSCRIPT, to the extent not previously paid, for:

 

(a)all completed Production and all amounts of the Argos Product which have been
Produced by CELLSCRIPT pursuant to the PWA, Quality Agreement and Section I.(B)
of this Agreement and delivered to Argos or its designee [at the Purchase Price
of [**] U.S. dollars ($[**]) per milligram],

 

(b)all non-returnable materials ordered, purchased or made by CELLSCRIPT for
Production of the Argos Product prior to Cancellation (at the acquisition cost)
which cannot be used by CELLSCRIPT within [**] months of said termination for
and in its normal course of business, or, with respect to orders and purchases,
cancellation costs or return fees, if cancelable or returnable,

 

(c) all work-in-process with respect to the Argos Product performed by
CELLSCRIPT (at a reasonable rate, based on the Purchase Price for completed
Production and completed Argos Product), and

 

(d) all completed CELLSCRIPT’s Kits and enzymes: (i) which have been delivered
to Argos prior to the date of termination or cancellation and for which
CELLSCRIPT has not received payment, and (ii) which have been ordered by and
manufactured for Argos. Said Kits and enzymes shall be in compliance with the
Specifications. Prices for CELLSCRIPT’s Kit prices shall be as stated in Section
4, and amounts owed for Kits and enzymes which have been delivered to Argos
prior to the date of termination or cancellation shall be subject, if past due,
to interest, compounded annually from the date of shipment of the product to
Argos at a rate of [**]% per year on the outstanding balance.

 



Page 17 of 45

 

If Argos gives notice of termination or cancellation of this Agreement or the
PWA less than one year prior to or after scheduled initiation of Production of
the Argos Product, then Argos shall pay a reasonable fee to CELLSCRIPT in
addition to all previously unpaid amounts for Kits and Argos Product that have
been delivered to or ordered or purchased by Argos and for Services actually
performed and costs which have been incurred by CELLSCRIPT directly as a result
of this Agreement or for non-returnable equipment and supplies which were
intended solely for use for the cancelled Production. At Argos’ request and
expense, any equipment, materials, supplies, Argos Product or Kits, etc. paid
for by Argos shall be delivered to Argos or its designee.

 

5.4 Survival: Termination or expiration of this Agreement through any means or
for any reason shall be without prejudice to any accrued obligation or the
rights and remedies of either Party with respect to any antecedent breach of any
of the provisions of this Agreement, subject to Section 14.1. The provisions of
Sections 2.3, 3.8 and 4.3 and of Articles 5, 8 and 11 through 17 hereof shall
survive expiration or termination of this Agreement, as will any definition or
other provision in the Agreement which by a reasonable interpretation of its
nature has validity beyond the expiration or termination of this Agreement.

 

5.5 Consequences of Expiration or Termination: After receiving or providing
notice of cancellation or termination of this Agreement or a PWA, each
respective Party shall promptly act to mitigate and cancel, to the extent
commercially reasonable, all obligations that would incur expense related to the
Agreement or the cancelled or terminated PWA for the other Party, as applicable;
and shall not, without the other Party’s prior approval, perform any additional
activities or actions, incur expenses other than those reasonably required by
the cancellation or termination (e.g. orderly termination of activities, waste
disposition, etc.), or enter into any other obligations with Third Parties
related to this Agreement or the cancelled or terminated PWA, as applicable.
Upon cancellation, termination or expiration of this Agreement or a PWA, each
Party shall make no further use of the other Party’s information and materials
(be that Argos Information and Materials or CELLSCRIPT Information and
Materials).

 

Unless otherwise directed by Argos, CELLSCRIPT shall, in accordance with Argos’
instructions, either ship to Argos or its designated consignee or destroy all
Materials supplied by Argos, all work-in-process and any other materials and
supplies paid for by Argos, all Argos Product, all Critical Starting Materials
for the Argos Product and all other Argos Information and Materials which are
pertinent to this Agreement or such PWA, as applicable, subject, in each case,
to Argos’ payment obligations with respect thereto. Notwithstanding the
foregoing, if Argos requests and CELLSCRIPT agrees in writing, CELLSCRIPT may
store (at Argos’ expense), at a storage fee to be set by CELLSCRIPT, and in
accordance with the terms of the PWA or the Quality Agreement or as required by
applicable Legal Requirements, as applicable, retain information, records and
materials, provided that retained information, records and materials may be used
for documentation purposes only and provided further that, notwithstanding
anything to the contrary in this Agreement, for so long as CELLSCRIPT retains
such information, records and materials and until it destroys or delivers to
Argos or its designated consignee the retained information, records and
materials, the obligations of non-use, non-disclosure and confidentiality set
forth in the Agreement shall not expire pursuant to Section 11.6 and shall
continue to apply to the retained information, records and materials.

 



Page 18 of 45

 

5.6 Technology Transfer. Prior to the date of termination of this Agreement (or
as soon as possible after termination under Section 5.2), CELLSCRIPT shall, at
the request of Argos, transfer to Argos or to a designee of Argos the Process
for Production of the Argos Product and Critical Starting Materials for the
Argos Product, including all manufacturing technology and know-how related
thereto (“Technology Transfer”), it being understood that CELLSCRIPT shall have
no obligation to transfer any technology or know-how that is not owned by Argos
(such as, but not limited to, CELLSCRIPT Information and Materials, including
proprietary technology or know-how related to Kits, enzymes, RNA [**], or
methods of use of any thereof).

 

Technology Transfer shall include at least the following activities:

 

(a) CELLSCRIPT shall provide all pertinent information necessary or useful to
manufacture the Argos Product and Critical Starting Materials for the Argos
Product and to support regulatory filings for the Argos Product and Critical
Starting Materials for the Argos Product, including without limitation
analytical testing methods, protocols, process descriptions, batch records,
manufacturing documentation, and other process and manufacturing data and
documentation, provided that said pertinent information shall not include
CELLSCRIPT Information and Materials, CELLSCRIPT’s Technology, or CELLSCRIPT’s
Kits, SOPs, analytical testing methods, protocols, process descriptions, batch
records, manufacturing documentation, and other process and manufacturing data
and documentation that are not specifically for the Argos Product or Critical
Starting Materials for the Argos Product;

 

(b) CELLSCRIPT shall provide training sessions and reasonable assistance and
cooperation at CELLSCRIPT’s site(s) of manufacture, in a manner that does not
unreasonably interfere with CELLSCRIPT’s other business activities, in order to
train Argos or its designee how to manufacture the Argos Product and Critical
Starting Materials for the Argos Product;

 

(c) CELLSCRIPT shall provide Argos or its designee with reasonable access, in a
manner that does not unreasonably interfere with CELLSCRIPT’s other business
activities, to CELLSCRIPT’s employees with expertise in manufacturing to answer
questions related to such Technology Transfer; and

 

(d) CELLSCRIPT will provide Argos or its designee the name and contact
information of suppliers of components and raw materials for Production of the
Argos Product and Critical Starting Materials for the Argos Product. Technology
Transfer shall be charged at a rate that will cover all of CELLSCRIPT’s costs
plus a reasonable profit that will be negotiated between the Parties. The
Parties shall enter into a Technology Transfer Project Work Agreement for said
Technology Transfer, which shall be negotiated in good faith by the Parties, and
will be effective when executed by both Parties.

 

6CERTIFICATES OF ANALYSIS AND MANUFACTURING COMPLIANCE.

 



Page 19 of 45

 

6.1 Certificates of Analysis: CELLSCRIPT shall test, or cause to be tested by
Third Parties, in accordance with the Specifications, each Batch of the Argos
Product and Critical Starting Materials for the Argos Product Produced pursuant
to this Agreement before delivery to Argos. Costs for tests performed by Third
Parties will be billed to Argos, unless otherwise agreed in writing between the
Parties. CELLSCRIPT shall deliver a Certificate of Analysis for each Batch,
which shall set forth the items tested, Specifications, and test results.
CELLSCRIPT shall also indicate on the final page of the Released Executed Batch
Record that all Production and Quality Control records for each Batch of the
Argos Product and Critical Starting Materials for the Argos Product have been
reviewed and approved by the appropriate quality control unit. CELLSCRIPT shall
send, or cause to be sent, such certificates to Argos prior to the shipment of
the Argos Product or Critical Starting Materials for the Argos Product (unless
Argos Product or Critical Starting Materials for the Argos Product is shipped
under quarantine). If, under the Quality Agreement, Argos is responsible for
final release testing, or if Argos otherwise deems it appropriate, Argos shall
test, or cause to be tested, for final release, each Batch of the Argos Product
to test for conformance to the Specifications. As required by FDA, Argos assumes
full responsibility for final release of each Batch of the Argos Product.

 

6.2 Manufacturing Compliance: CELLSCRIPT shall advise Argos immediately if an
authorized agent of any Regulatory Authority schedules or visits (or gives
notice that it intends to schedule or visit) CELLSCRIPT’s Facility and makes an
inquiry regarding CELLSCRIPT’s Kits or Production of the Argos Product for
Argos. Argos shall be entitled to be present during any such inspection or
visit, and shall be further entitled to attend any end of visit wrap-up meeting
with such regulatory agent, if feasible. CELLSCRIPT shall promptly provide Argos
with a copy of any report or findings of such Regulatory Authority relevant to
CELLSCRIPT’s Kits or Production of the Argos Product and of CELLSCRIPT’s
intended response prior thereto to enable the Parties to confer on such matter.

 

6.3 Reserve Samples: Each Party shall perform its respective obligations with
respect to retention of reserve samples in accordance with the applicable
provisions of a Quality Agreement.

 

6.4 Distribution Records: CELLSCRIPT shall maintain for the time periods
required by applicable Legal Requirements all of its manufacturing and
analytical records, shipment and distribution records and validation data
relating to Kits or the Argos Product supplied hereunder, all of which shall
contain all of the appropriate information as specified in cGMP.

 

6.5 Audits: Argos shall have the right, at mutually agreed times and during
normal business hours at least [**], to audit all of CELLSCRIPT’s executed
Master Batch Records for Production of the Argos Product and other documentation
for Quality Control and Quality Assurance of the Argos Product, and to inspect
the portions of the Facility and equipment and materials used for Production of
the Argos Product, and to perform such additional follow-up audits at such other
times as are reasonable to ascertain corrections following a finding of
deficiency by Argos during an audit by Argos or by a Regulatory Agency. The
number of persons conducting the audit for Argos shall be reasonable so as to be
manageable for the participating CELLSCRIPT employees. All audited data (other
than and not including Argos Information and Materials) will be treated as
CELLSCRIPT Information and Materials, and Argos shall not be permitted to remove
or copy such audit data without CELLSCRIPT’s prior consent provided, however,
that the preceding limitation shall not be construed to limit Argos’ access to
data that Argos needs to know in order for Argos to comply with Legal
Requirements of a Regulatory Authority. For clarity, the Parties agree that
CELLSCRIPT shall not be required to disclose to Argos Confidential Information
of CELLSCRIPT that Argos does not need to know in order for Argos to comply with
Legal Requirements of a Regulatory Authority, and any such Confidential
Information of CELLSCRIPT that is disclosed to Argos or a designee of Argos
during an audit shall not be disclosed by Argos or said designee to any Third
Party, including to a contractor or other designee of Argos pursuant to Section
5.6, and any such Confidential Information of CELLSCRIPT shall not be used by
Argos or any contractor or designee of Argos, without the prior explicit written
permission of CELLSCRIPT.

 



Page 20 of 45

 

6.6 Regulatory Compliance: CELLSCRIPT is responsible for compliance with all
Legal Requirements which are applicable to the operations in which it is engaged
and its obligations under this Agreement and the Quality Agreements, including,
for example, the laws and regulations which apply generally to raw materials
used for manufacture of biologic products or vaccines for use in human therapy.
Argos shall be responsible for compliance with all Legal Requirements which are
applicable to all other aspects of the use of the Critical Starting Materials
for the Argos Product and Argos Product for manufacture of Arcelis® autologous
vaccine products and for commercialization, sale and use of such Arcelis®
autologous vaccines products, which responsibility shall include, without
limitation, all contact with the Regulatory Authorities regarding the foregoing.

 

7ACCEPTANCE OF THE ARGOS PRODUCT AND pARG CD40L [**] PLASMID.

 

7.1 Non-Conforming Argos Product and pARG CD40L [**] Plasmid: CELLSCRIPT will
inform Argos promptly upon completion of QC testing and CELLSCRIPT’s release of
each Batch of the Argos Product and pARG CD40L [**] Plasmid, and CELLSCRIPT will
promptly forward to Argos, or Argos’ designee, copies of the Released Executed
Batch Record and samples of such Batch. Within [**] days (or another designated
time period agreed upon between the Parties) after receipt by Argos of such
samples together with the documentation, Argos shall perform any testing it
deems appropriate and review the documentation in order to determine, subject to
Argos’ rights below, whether the Argos Product or pARG CD40L [**] Plasmid is
Conforming.

 

(a) If (i) such Batch of the Argos Product or pARG CD40L [**] Plasmid is
Conforming, or (ii) Argos does not notify CELLSCRIPT within the applicable
[**]-day time period that such Batch of Argos Product or pARG CD40L [**] Plasmid
is non-Conforming, then Argos shall be deemed to have accepted the Argos Product
or pARG CD40L [**] Plasmid and waived its right to revoke acceptance; provided,
however, that Argos may revoke such acceptance if a non-Conformity is later
discovered, such non-Conformity is not evident by inspection of the Released
Executed Batch Record, and Argos notifies CELLSCRIPT of such revocation within
[**] days of discovery.

 



Page 21 of 45

 

(b) Upon receipt of a notice of rejection or revocation of acceptance,
CELLSCRIPT will investigate such alleged non-Conformity, and (i) if CELLSCRIPT
agrees such Argos Product or pARG CD40L [**] Plasmid is non-Conforming, deliver
to Argos a corrective action plan, including a timeframe for implementation
thereof, or (ii) if CELLSCRIPT disagrees with Argos’ determination that the
Batch of the Argos Product or pARG CD40L [**] Plasmid is non-Conforming,
CELLSCRIPT shall so notify Argos with information on the basis for its
disagreement.

 

(c) If the Parties disagree whether the Argos Product or pARG CD40L [**] Plasmid
is Conforming, they will discuss what the Parties could do in order to resolve
the matter internally. In the event that a solution by the Parties themselves
appears to be difficult to achieve, the Parties shall submit samples of the
Batch of the Argos Product or pARG CD40L [**] Plasmid to a mutually acceptable
laboratory or consultant for resolution, whose determination of Conforming or
non-Conforming and, if possible, the cause thereof, would be binding upon the
Parties, absent manifest error. The fees of the laboratory or consultant would
be paid by the Party that is in error, with each Party initially paying directly
to the laboratory or consultant one-half of the fees if payment is required
before completion of the work of said laboratory or consultant.

 

(d) For clarity, the Parties agree that deviations and investigations may or may
not result in non-Conforming Argos Product or pARG CD40L [**] Plasmid, and that
the occurrence of a deviation or investigation does not, in and of itself, deem
the Argos Product or pARG CD40L [**] Plasmid to be non-Conforming.

 

7.2 Exclusive Remedies for Non-Conforming Argos Product or pARG CD40L [**]
Plasmid: In the event CELLSCRIPT agrees, or the Third Party referenced in
Section 7.1(c) determines, that the Batch of the Argos Product or pARG CD40L
[**] Plasmid is non-Conforming as of its delivery to Argos, and Argos timely
rejects or revokes the acceptance of the Batch, then CELLSCRIPT, at Argos’
option, shall either:

 

(i) replace such non-Conforming Argos Product or pARG CD40L [**] Plasmid with
Conforming Argos Product or pARG CD40L [**] Plasmid, as applicable, within [**]
days, or

 

(ii) upon demand, refund the Purchase Price of the non-Conforming Argos Product
or pARG CD40L [**] Plasmid, as applicable.

 



Page 22 of 45

 

If the Parties agree that the Argos Product or pARG CD40L [**] Plasmid is
non-Conforming due in whole or in part to (a) non-conforming Materials supplied
by Argos for which Argos has testing and release responsibilities, (b) other
matters which are the responsibility of Argos, or (c) non-conforming Materials
supplied by Argos for which CELLSCRIPT has testing and release responsibilities,
where such non-conformity was a latent defect that was not discoverable, at time
of delivery, by reasonable testing of the Materials and review of related
documentation, then: (1) if the non-Conformity is due in whole to such matters,
then Argos will not be entitled to the foregoing remedies, and (2) if the
non-Conformity is due in part to such matters, then CELLSCRIPT’s financial
responsibility under this Section 7.2 will be proportionately reduced based on
the extent to which such matters contributed to the non-Conformity. In addition,
if Argos elects the remedy under Section 7.2(i) above, the final invoice to be
issued at completion of Production of said non-Conforming Batch of the Argos
Product or pARG CD40L [**] Plasmid will not be issued and the amounts due
thereunder will not be payable until the date at which replacement Argos Product
or pARG CD40L [**] Plasmid is released and determined to be Conforming by
CELLSCRIPT and Argos.

 

8ARGOS PRODUCT RECALLS.

 

In the event Argos shall be required to recall any Arcelis® autologous vaccine
product because such product violates Legal Requirements or is non-conforming,
or in the event that Argos elects to institute a voluntary recall, withdrawal,
field alert or similar action (collectively a “Recall”), Argos shall be
responsible for coordinating such Recall and shall promptly notify CELLSCRIPT
about anything that Argos may need from CELLSCRIPT in order to investigate the
reason and cause for the non-conformity (e.g., contamination of the product with
a chemical contaminant, contamination of the product with a viral, bacterial or
fungal contaminant, or failure of the Argos Product to meet Specifications or
Legal Requirements of a Regulatory Authority) and shall promptly inform
CELLSCRIPT of the effects of the Recall on CELLSCRIPT and on Argos’ needs for
the Argos Product and CELLSCRIPT’s Kits, including for use to make replacements
for non-Conforming Argos Product. Argos shall promptly investigate the reason
and cause of product non-conformity and shall promptly notify CELLSCRIPT if
Argos believes that the reason or cause for the product non-conformity is due to
a non-Conforming Argos Product and shall promptly provide CELLSCRIPT information
and data Argos has in its possession that shows the reason or cause of the
product non-conformity to be due to a non-Conforming Argos Product. CELLSCRIPT
will review and evaluate all information and data provided by Argos, as well all
information and data in CELLSCRIPT’s possession pertaining to the Production and
QC of the Batch of the Argos Product used by Argos for manufacture of the
nonconforming product, including MBRs and QC data, and, if it believes
appropriate, CELLSCRIPT shall perform further investigations relating to said
Batch of the Argos Product and shall provide said information and data that
CELLSCRIPT obtains pertaining thereto to Argos. The Parties shall then discuss
all information and data pertaining to the product non-conformity and the
reasons and causes thereof, and whether and to what extent a non-Conforming
Argos Product is responsible for or contributed to the non-conformity of the
vaccine product in which it was used. In the event that the Parties agree that
the information and data prove that the Recall of a non-conforming vaccine
product is or was required due to a Batch of Argos Product Produced by
CELLSCRIPT that did not meet Specifications or Legal Requirements and was
non-Conforming due to no fault of Argos prior to CELLSCRIPT’s sale and transfer
of said Argos Product to Argos, CELLSCRIPT shall reimburse Argos for all costs
associated with such Recall. In the event that the Parties disagree that the
Argos Product used to manufacture said non-conforming vaccine product was
non-Conforming or the Parties disagree about the reason or cause of the
non-conformity of the vaccine product, the Parties agree to use the processes
described in Article 7 of this Agreement to determine if said Argos Product is
non-Conforming and the respective legal and financial responsibilities of the
Parties related thereto.

 

Page 23 of 45

 



9FORCE MAJEURE; FAILURE TO SUPPLY.

 

9.1 Force Majeure Events: Failure of either Party to perform under this
Agreement

 

shall not be a breach of this Agreement if such failure is caused by any event
beyond the reasonable control of and without the fault or negligence of the
Party affected thereby, including acts of God, acts of terrorism, fire,
explosion, flood, drought, war, riot, sabotage, embargo, strikes or other labor
trouble, or compliance with any order or regulation of any government entity,
provided that written notice of such event is promptly given by the affected
Party to the other Party. In the case of a force majeure event, CELLSCRIPT shall
use commercially reasonable efforts to be able to resume manufacturing of
CELLSCRIPT’s Kits and Production of the Argos Product or, subject to Argos’
prior written consent, to arrange for the Production of the Argos Product
through subcontracting or other means as appropriate, in order to provide
Conforming Kits and Argos Product meeting the applicable Specifications and in
substantial compliance with the relevant SOPs. CELLSCRIPT will endeavor to carry
sufficient inventory in order to meet Argos’ needs for Kits and the Argos
Product for sufficient time to permit CELLSCRIPT to recover from such event and
CELLSCRIPT will purchase insurance in an amount that it believes will be
sufficient to permit CELLSCRIPT to replace the Facility needed for manufacturing
Kits and Production of the Argos Product. However, if CELLSCRIPT is unable to
provide a solution that will permit CELLSCRIPT to supply Argos’ needs for Kits
and the Argos Product within three (3) months of such event, whether from
CELLSCRIPT’s inventories of Conforming Kits and Argos Product and/or from
resumption Production of Kits and the Argos Product, Argos may terminate this
Agreement upon written notice to CELLSCRIPT.

 



Page 24 of 45

 

9.2 Failure to Supply: If CELLSCRIPT fails to supply all or any material portion
of Kits or the Argos Product ordered by Argos, Argos may require CELLSCRIPT to
supply the undelivered Kits or the Argos Product or a lesser quantity at a
future date agreed upon by CELLSCRIPT and Argos. The provisions of this Section
9.2 shall be without prejudice to Argos’ other rights and remedies at law and in
equity, including under Section 5.2 and remedies provided for thereunder.

 

10CHANGES IN PRODUCTION.

 

10.1 Changes to Master Batch Records and Specifications: CELLSCRIPT agrees to
inform Argos promptly upon learning of the result of any regulatory or other
development for which changes to CELLSCRIPT SOPs that materially affect the Kits
or Production of the Argos Product would be required or desirable. CELLSCRIPT
shall notify Argos of and shall obtain written approval from Argos for any such
changes to Kits or the Argos Product or Critical Starting Materials for the
Argos Product, including without limitation, changes to Master Batch Records or
Specifications for the Argos Product or pARG CD40L [**] Plasmid prior to the
Production of subsequent Batches of the Argos Product or pARG CD40L [**] Plasmid
using changed or new CELLSCRIPT SOPs.

 

10.2 Addressing Changes Required Due to New Regulatory Requirements: If
Facility, equipment, process or system changes are required of CELLSCRIPT as a
result of new requirements set forth by the FDA or any other Regulatory
Authority, and such regulatory changes apply to the Production of the Argos
Product or Critical Starting Materials for the Argos Product, then Argos and
CELLSCRIPT will review such requirements and agree in writing how to address
such regulatory changes.

 

10.3 Changes: Any change to any Specifications, any aspect of Production, or any
vendor or supplier of critical raw materials for Production of the Argos Product
or pARG CD40L [**] Plasmid shall be in accordance with the Quality Agreement.

 

11CONFIDENTIALITY.

 

11.1 Confidentiality.

 

11.1.1 For purposes of this Agreement “Confidential Information” means all
information and data disclosed or provided by or on behalf of one Party to the
other Party in connection with this Agreement or the PWA, whether in oral,
written, graphic or electronic form, including:

 

(i) with respect to Argos, all Argos Information and Materials and all
information and data that was supplied to CELLSCRIPT for use by CELLSCRIPT for
performance of the Services according to this Agreement and the PWA and which
pertain or relate to Argos’ Technology, or Inventions or Intellectual Property
of Argos, and

 



Page 25 of 45

 

(ii) with respect to CELLSCRIPT, all CELLSCRIPT Information and Materials and
all information and data developed in or as a result of CELLSCRIPT’s performance
of this Agreement which pertain or relate to CELLSCRIPT’s Technology,
CELLSCRIPT’s Kits, or Inventions or Intellectual Property of CELLSCRIPT.

 

Without limiting the generality of the foregoing, all Inventions and
Intellectual Property of a Party shall be deemed “Confidential Information” of
such Party. For clarity, the Confidential Information described in Section
11.1.1(i) above shall be deemed the “Confidential Information” of Argos, and,
with respect thereto, CELLSCRIPT shall be deemed to be the Receiving Party; and
the Confidential Information described in Section 11.1.1(ii) above shall be
deemed the “Confidential Information” of CELLSCRIPT, and, with respect thereto,
Argos shall be deemed to be the Receiving Party. For further clarity, the
Parties understand and agree that Argos’ Confidential Information includes the
Argos Product and Critical Starting Materials for the Argos Product and the
specific information and data related thereto that were received by CELLSCRIPT
from Argos, but the processes for Production, QC and QA that were developed with
respect to the Argos Product and the Critical Starting Materials for the Argos
Product in the performance of the Services by CELLSCRIPT were based on processes
for Production, QC and QA that, either, (a) were generally known to the public
prior to CELLSCRIPT’s performance of the Services, or, (b) had been developed by
CELLSCRIPT and comprised Confidential Information of CELLSCRIPT prior to
CELLSCRIPT’s performance of the Services, and therefore, the Parties understand
and agree that they will maintain all information and data pertaining to said
processes developed pursuant to this Agreement and the PWA as Confidential
Information under this Agreement, but that CELLSCRIPT shall have the right to
use the same or similar processes without limitation when applied to products
other than the Argos Product or the Critical Starting Materials for the Argos
Product.

 

11.1.2 Each Party (the “Receiving Party”) agrees, with respect to the
Confidential Information of the other Party (the “Disclosing Party”): (a) to use
such Confidential Information only for the purposes set forth in this Agreement;
(b) to receive, maintain and hold the Confidential Information in strict
confidence and to use the same methods and degree of care (but at least
reasonable care) to prevent disclosure of such Confidential Information as it
uses to prevent disclosure of its own proprietary and Confidential Information
and to protect against its dissemination to unauthorized parties; (c) not to
disclose, or authorize or permit the disclosure of any Confidential Information
to any Third Party without the prior written consent of the Disclosing Party;
and (d) to return any Confidential Information to the Disclosing Party at the
request of the Disclosing Party, except that the Receiving Party may retain the
Confidential Information for the purpose of fulfilling its obligations under
this Agreement and any future agreements which shall be negotiated between the
Parties.

 



Page 26 of 45

 

11.2 Limitations. The Receiving Party shall not be obligated to treat
information as Confidential Information of the Disclosing Party if the Receiving
Party can show by competent written evidence that such information: (a) was
already known to the Receiving Party without any obligations of confidentiality
prior to receipt from the Disclosing Party; (b) was generally available to the
public or otherwise part of the public domain at the time of its disclosure to
the Receiving Party; (c) became generally available to the public or otherwise
part of the public domain after its disclosure, through no fault of the
Receiving Party; (d) was disclosed to the Receiving Party, other than under an
obligation of confidentiality, by a Third Party who did not receive such
information directly or indirectly from the Disclosing Party and had no
obligation not to disclose such information to others; or (e) was independently
discovered or developed by the Receiving Party without the use of or reference
to the Disclosing Party’s Confidential Information as evidenced by the written
records of the Receiving Party.

 

11.3 Authorized Disclosure. Notwithstanding Section 11.1, the Receiving Party
may disclose Confidential Information, without violating its obligations under
Article 11, to the extent the disclosure is required by a valid order of a court
or other governmental body having jurisdiction, including the Securities and
Exchange Commission; provided, however, that the Receiving Party gives
reasonable prior written notice to the Disclosing Party of such required
disclosure and makes a reasonable effort to assist the Disclosing Party in
obtaining, at the Disclosing Party’s expense, a protective order preventing or
limiting the disclosure and/or requiring that the Confidential Information so
disclosed be used only for the purposes for which the law or regulation
requires, or for which the order was issued, and thereafter discloses only the
minimum Confidential Information required to be disclosed in order to comply,
whether or not a protective order or other similar order is obtained by the
Disclosing Party.

 

The Receiving Party will limit access to the Confidential Information of the
Disclosing Party to only those of the Receiving Party’s employees or authorized
representatives having a need to know in connection with such Party’s
performance of its obligations under this Agreement and who are bound by
obligations of confidentiality, non-disclosure and non-use consistent with and
at least as stringent as those set forth herein.

 

Notwithstanding the foregoing, CELLSCRIPT shall be permitted to disclose Argos
Product information to Third Party developmental and analytical service
providers who are permitted subcontractors hereunder and who have a need to know
such information in connection with performance of its obligations hereunder,
provided such providers shall be subject to and bound by obligations of
confidentiality, non-disclosure and non-use consistent with and at least as
stringent as those set forth herein.

 

No provision of this Agreement shall be construed so as to preclude the use or
disclosure of Confidential Information as may be reasonably necessary for Argos
to secure any regulatory or governmental approvals or licenses with respect to
Argos’ Arcelis® autologous vaccines, or of either Party to obtain patents
related to its Inventions and Intellectual Property, or to limit either Party’s
ownership of, or ability to use its Technology, Inventions or Intellectual
Property.

 



Page 27 of 45

 

11.4 Injunctive Relief. The Parties expressly acknowledge and agree that any
breach or threatened breach of this Article 11 may cause immediate and
irreparable harm to the Disclosing Party which may not be adequately compensated
by damages. Each Party therefore agrees that in the event of such breach or
threatened breach and in addition to any remedies available at law, the
Disclosing Party shall have the right to seek equitable and injunctive relief,
without bond, in connection with such a breach or threatened breach.

 

11.5 Public Announcements. The Parties acknowledge that it is their intention
not to issue a press release. All publicity, press releases and other
announcements relating to this Agreement shall be reviewed in advance by, and
subject to the approval of, both Parties (which approval shall not be
unreasonably withheld); provided, however, that either Party may (a) disclose
the terms of this Agreement insofar as required to comply with applicable
securities laws, provided that in the case of such disclosures, the Party
proposing to make such disclosure notifies the other Party reasonably in advance
of such disclosure and cooperates to minimize the scope and content of such
disclosure, and (b) disclose the terms of this Agreement to such Party’s
investors, professional advisors or potential investors, acquirers, or merger
candidates, on a need to know basis, who are bound by obligations of
confidentiality, non-disclosure and non-use consistent with those set forth
herein. Each Party agrees that it shall cooperate fully and in a timely manner
with the other with respect to any disclosures to the Securities and Exchange
Commission and any other governmental or regulatory agencies, including requests
for confidential treatment of Confidential Information of either Party included
in any such disclosure.

 

11.6 Duration of Confidentiality: All obligations of confidentiality,
non-disclosure and non-use imposed upon the Parties under this Agreement shall
expire [**] years after the expiration or earlier termination of this Agreement;
provided, however, that Confidential Information which constitutes the trade
secrets of a Party shall be kept confidential indefinitely and shall remain
subject to the confidentiality, non-disclosure and non-use provisions of this
Article 11 indefinitely, subject to the limitations set forth in Sections 11.2
and 11.3.

 

12INVENTIONS.

 

12.1 Existing Intellectual Property; Argos Technology Inventions and CELLSCRIPT
Technology Inventions:

 

(a) Except as the Parties may otherwise expressly agree in writing, each Party
shall continue to own its Intellectual Property, including, without limitation,
patents, patent applications, licenses, trademarks, copyrights and trade
secrets, that exist on the Effective Date of this Agreement, without conferring
any interests or licenses therein on the other Party and irrespective of whether
or not such Intellectual Property would apply to or could be used for or with
the Argos Information and Materials or the CELLSCRIPT Information and Materials.

 



Page 28 of 45

 

(b)                Subject to and without limiting the generality of Section
12.1(a) and the definitions in this Agreement, Argos shall retain all right,
title and interest arising under the United States Patent Act, the United States
Trademark Act, the United States Copyright Act and all other applicable laws,
rules and regulations relating to ownership of the tangible and/or intangible
attributes of the Argos Technology, the Argos Product, the Critical Starting
Materials for the Argos Product, the cell lines for the Argos Product and the
master cell bank for the Argos Product, the Labeling and trademarks associated
therewith, and/or the Production Process developed by CELLSCRIPT therefor as a
result of performance of its obligations under this Agreement and the PWA, and,
subject to the definitions of and limitations of this Agreement, including all
Intellectual Property rights therein (collectively, and including Argos
Technology Inventions described in Section 12.1(c) below, “Argos’ Intellectual
Property”). Neither CELLSCRIPT nor any Third Party shall acquire any right,
title or interest in Argos’ Intellectual Property by virtue of this Agreement or
otherwise.

 

(c)                Subject to and without limiting the generality of Section
12.1(a) and the definitions in this Agreement, Argos shall own all rights in and
title to the Argos’ Intellectual Property, Argos Technology, Critical Starting
Materials for the Argos Product, and the Argos Product itself (including any and
all improved or enhanced versions, derivatives or variants that are created from
any of the foregoing materials by either Party as a result of performance of the
Services according to this Agreement and/or the PWA or a Quality Agreement) and
all Inventions that comprise or otherwise specifically relate to the Argos
Technology, Critical Starting Materials for the Argos Product or the Argos
Product (collectively, “Argos Technology Inventions”) shall be solely owned by,
and subject to use and exploitation by Argos, without a duty to account to
CELLSCRIPT irrespective of whether said Argos Technology Inventions are made by
Argos or by CELLSCRIPT in the performance of the Services according to this
Agreement and the PWA, including if said Services are performed by CELLSCRIPT
jointly with Argos. For the avoidance of doubt, Argos shall not, without a
separate written license from CELLSCRIPT, acquire any ownership of or any right
to use any Intellectual Property of CELLSCRIPT that existed prior to the
Effective Date of this Agreement, whether or not said Intellectual Property of
CELLSCRIPT is or could specifically and directly be applied to, related to or
used with Argos Information and Materials.

 



Page 29 of 45

 

(d)                  Subject to and wthout limiting the generality of Section
12.1(a) and the definitions in this Agreement, CELLSCRIPT shall own all rights
in and title to CELLSCRIPT’s Intellectual Property, CELLSCRIPT Technology, and
CELLSCRIPT’s Kits and enzymes and materials and methods pertaining thereto,
including any and all improved or enhanced versions, derivatives or variants of
any thereof. All Inventions that comprise the CELLSCRIPT Technology,
CELLSCRIPT’s Kits and the enzymes, materials and methods pertaining thereto,
including any and all improved or enhanced versions, derivatives or variants
thereof (collectively, “CELLSCRIPT Technology Inventions”) shall be solely owned
by, and subject to use and exploitation by CELLSCRIPT, without a duty to account
to Argos, irrespective of whether said CELLSCRIPT Technology Inventions are made
by CELLSCRIPT concurrent with or incidental to its performance of its
obligations under this Agreement or the PWA. For the avoidance of doubt, Argos
shall not receive any right, title or interest in any intellectual property
covered by a patent or license owned by or granted to CELLSCRIPT unless such
right title or interest is explicitly and specifically granted to Argos by
CELLSCRIPT in a separate written license agreement between the Parties and
subject to the terms thereof. For the avoidance of doubt, CELLSCRIPT shall not,
without a separate written license from Argos, acquire any ownership of or any
right to use any Intellectual Property of Argos that existed prior to the
Effective Date of this Agreement, whether or not said Intellectual Property of
Argos is or could specifically and directly be applied to, related to or used
with CELLSCRIPT Information and Materials.

 

(e)                  The Services are a work for hire. Argos shall own the
rights to the Production Process developed in the performance of the Services.
Notwithstanding the foregoing, CELLSCRIPT shall retain ownership to Kits and
methods used in the Production Process and shall have the right to use processes
that are the same or similar to the Production Process for manufacturing
products or materials other than the Argos Product or Critical Starting
Materials for the Argos Product for itself or Third Parties.

 

12.2 Individually Owned Inventions: Subject to Section 12.1, all Inventions
which are conceived, reduced to practice, or created solely by one Party during
the Term of this Agreement and which do not apply or relate specifically and
directly only to the Argos Product and/or Critical Starting Materials for the
Argos Product or to a Party’s explicit written obligations under this Agreement
or the PWA shall be solely owned and subject to use, exploitation, licensing and
commercialization by the inventing Party without a duty to account to the other
Party.

 

12.3 Jointly Owned Inventions: Subject to and except as otherwise provided under
Section 12.1, all Inventions which are conceived, reduced to practice, or
created jointly by the Parties and/or their respective employees or agents
(i.e., employees or agents who would be or are properly named as co-inventors
under the laws of the United States on any patent application claiming such
Inventions) in the course of the performance of or resulting from this Agreement
shall be owned jointly by the Parties, and each Party shall have full rights to
exploit such Inventions for its own commercial purposes without any obligation
or duty of accounting to the other Party. The decision to file for patent
coverage on jointly owned Inventions shall be mutually agreed upon, and the
Parties shall select a mutually acceptable patent counsel to file and prosecute
patent applications based on such joint Inventions and to equally share the cost
of such filing and prosecution. In the event a Party does not wish to pay its
share of expenses, it shall, and does hereby assign, all of its right, title and
interest in such Invention to the other Party, provided however, that the
assignee of said right, title and interest shall and does hereby grant to the
Party that assigns said right title and interest and its Affiliates an
irrevocable paid-up worldwide license under any patent application or patent
claiming said Inventions.

 



Page 30 of 45

 

12.4 Disclaimer: Except as otherwise expressly and specifically provided herein,
nothing contained in this Agreement shall be construed or interpreted, either
expressly or by implication, estoppel or otherwise, as: (i) a grant, transfer or
other conveyance by either Party to the other Party of any right, title, license
or other interest of any kind in any of its Inventions or other Intellectual
Property, (ii) creating an obligation on the part of either Party to make any
such grant, transfer or other conveyance or (iii) requiring either Party to
participate with the other Party in any cooperative development program or
project of any kind or to continue with any such program or project.

 

12.5 Rights in Inventions: The Party or Parties owning any Invention shall have
the worldwide right to control the drafting, filing, prosecution and maintenance
of patents covering the Invention, including decisions about the countries in
which to file patent applications. Patent costs associated with the patent
activities described in this Section shall be borne by the Party or Parties
owning said Invention. Each Party will cooperate with the other Party in the
filing, prosecution and maintenance of patent applications. Such cooperation
will include, but not be limited to, furnishing supporting data and affidavits
for the prosecution of patent applications and completing and signing forms
needed for the prosecution, assignment and maintenance of patent applications.

 

12.6 Confidentiality of Inventions: Inventions shall be deemed to be the
Confidential Information of the Party or Parties owning such Inventions. Any
disclosure of an Invention by one Party to the other under the provisions of
this Article 12 shall be treated as the Confidential Information of the owner(s)
of the Invention under this Agreement. It shall be the responsibility of the
Party preparing a patent application to obtain the written permission of the
other Party to use or disclose the other Party’s Confidential Information in the
patent application before the application is filed and for other disclosures
made during the prosecution of the patent application.

 

12.7 No Employee or Agent: The Parties agree that, for purposes of this Article
12, neither Party shall be considered an “employee” or “agent” of the other
Party.

 

12.8 License to CELLSCRIPT: Argos grants to CELLSCRIPT a non-exclusive,
revocable sublicense under [**] U.S. patents [**] and any other U.S. patents
assigned to [**] that claim priority to any of the foregoing or from U.S. Patent
Application Ser. No. [**] or U.S. Patent Application Ser. No. [**], solely to
perform the Services and supply Argos, Argos’ Affiliates and Argos’ contract
manufacturers with the Argos Product and Critical Starting Materials for the
Argos Product.

 



Page 31 of 45

 

12.9 License to Argos: Subject to Argos’ payments of the amounts due under
Section 2.3 and, if purchased from CELLSCRIPT, the amounts due under Section
3.8, CELLSCRIPT grants to Argos an irrevocable paid-up worldwide license, with
the right to sublicense, the CELLSCRIPT methods incorporated into the Production
Process solely for the purpose of making, having made, using, importing,
offering for sale and selling the Argos Product and Critical Starting Materials
for the Argos Product in accordance with the definitions and terms of this
Agreement.

 

13REPRESENTATIONS AND WARRANTIES.

 

13.1 Mutual Representations: Each Party hereby represents and warrants to the
other Party that (a) such Party is duly organized, validly existing, and in good
standing under the laws of the place of its establishment or incorporation, (b)
such Party has taken all action necessary to authorize it to enter into this
Agreement and perform its obligations under this Agreement, (c) subject to the
execution of this Agreement by such Party, this Agreement has been duly executed
and constitutes the legal, valid and binding obligation of such Party, (d)
neither the execution of this Agreement nor the performance of such Party’s
obligations hereunder will conflict with, result in a breach of, or constitute a
default under any provision of the organizational documents of such Party, or of
any law, rule, regulation, authorization or approval of any government entity,
or of any agreement to which it is a party or by which it is bound, and (e) it
is not currently a party to, and during the term of this Agreement will not
enter into, any agreements that are inconsistent with its obligations under this
Agreement.

 

13.2 CELLSCRIPT Warranties. CELLSCRIPT represents and warrants as follows:

 

(a) Kits shall be manufactured in accordance with the CELLSCRIPT’s
specifications and cGMP and the Argos Product shall be Produced in accordance
with the Specifications as described in this Agreement and the PWA and cGMP.

 

(b) The Production activities performed by CELLSCRIPT have been and shall be
performed in compliance with the requirements of all applicable material Legal
Requirements; and provided, further, that this Section 13.2(b) shall not imply
and CELLSCRIPT expressly disclaims any warranty by or from CELLSCRIPT regarding
the activities performed by Argos or performed by Third Parties on behalf of
Argos, including Legal Requirements that apply to Argos’ or such Third Parties’
packaging, labeling or use of a Supplied Product or to Argos’ or such Third
Parties’ designs, formulations, specifications, clinical or preclinical testing,
use or marketing of Argos’ vaccine products.

 

(c) When delivered to Argos, Kits shall conform to CELLSCRIPT’s specifications
and the Argos Product shall conform to the Specifications, all Legal
Requirements, including without limitation, cGMP, the terms of this Agreement
and the Quality Agreement, and Kits and the Argos Product shall not be
misbranded or adulterated within the meaning of any applicable Legal
Requirement; provided, however, that, with respect to the Argos Product and the
requirement that it conform to the Specifications and cGMP that result from
development or engineering runs, CELLSCRIPT represents and warrants that said
Argos Product has been and, unless otherwise disclosed, shall be Produced in
accordance with agreed initial target process Specifications and those portions
of cGMP which are expressly made applicable to the development or engineering
runs in the PWA.

 



Page 32 of 45

 

(d) Kits and the Argos Product transferred in accordance with the terms of this
Agreement shall be free and clear of any liens or encumbrances of any kind.

 

(e)               CELLSCRIPT has obtained or will obtain and will maintain, and
will remain in compliance with during the Term, all permits, licenses and other
authorizations which are required under federal, state and local Legal
Requirements applicable to the Services and Production performed in accordance
with the terms of this Agreement (the “CELLSCRIPT Permits”); provided, however,
for clarity, the Parties acknowledge that CELLSCRIPT shall have no obligation to
obtain Permits relating to the packaging, labeling sale or use of Kits or the
Argos Product except for any Permits that may be required for: (i) the sale of
the Argos Product by CELLSCRIPT to Argos or its Licensees under this Agreement
for their internal use in manufacturing vaccine products. CELLSCRIPT shall
maintain its Facility in accordance with cGMP and other applicable Legal
Requirements that are appropriate for the intended Products and Product uses.

 

(f)                 CELLSCRIPT has not been debarred, disqualified or banned by
any governmental or Regulatory Authority, and covenants that it will not
knowingly employ or contract with any person or entity that has been so
debarred, disqualified or banned to perform any services under this Agreement or
who is not properly qualified by directly applicable training, experience and
supervision to carry out the tasks they are assigned in connection with this
Agreement. CELLSCRIPT shall promptly notify Argos if it becomes aware of any
debarment, disqualification or banishment.

 

(g)                CELLSCRIPT warrants that it has, and shall maintain during
the term of this Agreement, the necessary capabilities and facilities as shall
be required for cGMP manufacturing of CELLSCRIPT’s Kits and the Argos Product in
the United States of America, and will obtain, develop or construct such other
capabilities and facilities as shall be required in order to meet Argos’ needs
for CELLSCRIPT’s Kits and for the Argos Product for commercial manufacturing of
all of Argos’ Arcelis® patient-specific autologous vaccines in the Applicable
Jurisdictions.

 

13.3 Argos Warranties. Argos represents and warrants as follows:

 

(a)                Argos has the right to give CELLSCRIPT any information
provided by Argos hereunder, and that CELLSCRIPT has the right to use such
information for the Production of Argos Product.

 



Page 33 of 45

 

(b)               Argos has no knowledge of any patents or other intellectual
property rights that would be infringed or misappropriated by CELLSCRIPT’s
Production of the Argos Product under and in accordance with this Agreement, the
PWA or a Quality Agreement, or of any proprietary rights of Third Parties which
would be violated by CELLSCRIPT’s Production of the Argos Product under and in
accordance with this Agreement.

 

(c)                Argos has obtained or will obtain, prior to use of the Argos
Product Produced by CELLSCRIPT for manufacturing any product (such as but not
limited to Arcelis® autologous vaccine products) in humans for a clinical trial
or any therapeutic use post-approval by the FDA or another regulatory agency,
and will maintain, and will remain in compliance with all permits, licenses and
other authorizations which are required under regional, federal, state and local
Legal Requirements applicable to said human therapeutic use (the “Argos
Permits”).

 

13.4 Disclaimer of Warranties: Except as expressly set forth in this Agreement,
NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR
IMPLIED, AND EACH PARTY EXPRESSLY DISCLAIMS ANY IMPLIED WARRANTIES, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OF NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE.

 

14.LIMITATIONS OF LIABILITY AND WAIVER OF SUBROGATION.

 

14.1 Limitation of Liability:

 

UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE FOR ANY CONSEQUENTIAL
DAMAGES, INCLUDING LOSS OF USE OR PROFITS, OR ANY INDIRECT, INCIDENTAL, SPECIAL,
OR PUNITIVE DAMAGES WHICH ARISE OUT OF OR ARE RELATED TO THIS AGREEMENT
(COLLECTIVELY, “CONSEQUENTIAL DAMAGES”), INCLUDING BUT NOT LIMITED TO
CONSEQUENTIAL DAMAGES WHICH CONSIST OF THE COST OF A RECALL (EXCEPT AS SET FORTH
IN ARTICLE 8), AND ALSO INCLUDING, BUT NOT LIMITED TO, CONSEQUENTIAL DAMAGES
WHICH ARISE OUT OF OR ARE RELATED TO THE PRODUCTION AND DELIVERY OR NON-DELIVERY
OF ARGOS PRODUCT UNDER THIS AGREEMENT, WHETHER SUCH CLAIMS ARE FOUNDED IN TORT
OR CONTRACT. THE FOREGOING LIMITATIONS OF LIABILITY SHALL NOT APPLY TO
OBLIGATIONS AND CLAIMS ARISING UNDER ARTICLE 15 (INDEMNIFICATION), OR IN THE
EVENT OF BREACH OF A PARTY’S OBLIGATIONS OF CONFIDENTIALITY, NON-DISCLOSURE OR
NON-USE, OR A PARTY’S MISUSE OR MISAPPROPRIATION OF A PARTY’S INTELLECTUAL
PROPERTY RIGHTS, OR IN THE EVENT OF A PARTY’S GROSS NEGLIGENCE, WILLFUL
MISCONDUCT, OR CRIMINAL CONDUCT.

 

14.2 Waiver of Property Claims: Except for Argos Information and Materials,
Critical Starting Materials for the Argos Product and the Argos Product, all
materials and equipment used by CELLSCRIPT in the Production of the Argos
Product (collectively, “CELLSCRIPT Property”) shall at all times remain the
property of CELLSCRIPT. CELLSCRIPT assumes risk of loss for the CELLSCRIPT
Property and for all Argos Information and Materials (upon delivery to
CELLSCRIPT), and assumes risk of loss of Supplied Products until delivery as set
forth in Section 3.5. CELLSCRIPT hereby waives any and all rights of recovery
against Argos and its Affiliates, and against any of their respective directors,
officers, employees, agents or representatives, for any loss or damage to
CELLSCRIPT Property. Argos assumes all risk of loss for all Argos Information
and Materials until delivery to CELLSCRIPT, and assumes risk of loss of all
Supplied Products upon delivery as set forth in Section 3.5.

 



Page 34 of 45

 

14.3 Waiver of Development Claims: If CELLSCRIPT makes recommendations to Argos
regarding the development of the Argos Product, CELLSCRIPT represents and
warrants only that it will use reasonable care in making such recommendations as
they relate to development studies, formulation development, primary packaging
development and manufacturing process development. CELLSCRIPT makes no other
representation or warranty with respect to such recommendations provided by
CELLSCRIPT.

 

15INDEMNIFICATION.

 

15.1 Argos Indemnification: Argos hereby agrees to defend, indemnify and hold
harmless CELLSCRIPT and its Affiliates and their respective officers, directors,
employees, contractors, consultants and agents (each, a “CELLSCRIPT Indemnitee”)
from and against any claim (a “Claim”) against a CELLSCRIPT Indemnitee made by a
Third Party, for all losses (“Losses”), to the extent arising or resulting from:

 

(a) Argos’ manufacturing, storage, promotion, labeling, marketing, distribution,
use or sale of an Arcelis® autologous vaccine or other product made by or for
Argos using Argos Product Produced by CELLSCRIPT or one or more of CELLSCRIPT’s
Kits;

 

(b) Argos’ use of any recommendations of CELLSCRIPT pursuant to Section 14.3;

 

(c) the gross negligence or willful misconduct of an Argos Indemnitee;

 

(d) Argos’ breach of this Agreement, any PWA, or Quality Agreement;

 

(e) any claim of any kind, including but not limited to any claim of harm or
death by any Third Party due to or related to an Arcelis autologous vaccine or
other product of Argos or any Designated Recipient of Argos that is manufactured
by or for Argos or an Argos Affiliate using a Kit or Argos Product Produced by
CELLSCRIPT;

 

(f) CELLSCRIPT’s export of the Argos Product to Argos or to any Designated
Recipient of Argos that is located at an address outside of the United States;

 

except to the extent any such Claim(s) or Loss(es) from any of (a) through (f)
of this Section 15.1 arise or result from the gross negligence or willful
misconduct of any of the CELLSCRIPT Indemnitees or CELLSCRIPT’s breach of this
Agreement, the PWA, or any Quality Agreement.

 



Page 35 of 45

 

15.2 CELLSCRIPT Indemnification: CELLSCRIPT hereby agrees to defend, indemnify
and hold harmless Argos and its Affiliates and Designated Recipients and their
respective directors, officers, employees, subcontractors and agents (each, an
“Argos Indemnitee”) from and against any and all Claims against an Argos
Indemnitee made by a Third Party for Losses, to the extent arising or resulting
from:

 

(a) the gross negligence or willful misconduct of CELLSCRIPT in the Production
or supply of the Argos Product or Critical Starting Materials for the Argos
Product to Argos or its Designated Recipients;

 

(b) the gross negligence or willful misconduct of CELLSCRIPT in the manufacture
or supply of CELLSCRIPT’s Kits to Argos;

 

(c) CELLSCRIPT’s breach of this Agreement, any PWA, or Quality Agreement;

 

except to the extent any such Claims or Loss(es) from any of (a) through (c) of
this Section 15.2 arise or result from the gross negligence or willful
misconduct of any of the Argos Indemnitees, or from Argos’ breach of this
Agreement, the PWA, or any Quality Agreement.

 

15.3 Indemnitee Obligations: A Party (the “Indemnitee”) that intends to make a
claim for indemnification under this Article 15 shall promptly notify the other
Party (the “Indemnitor”) in writing of any action, claim or other matter in
respect of which such Indemnitee or any of its Affiliates, or any of their
respective directors, officers, employees, subcontractors, or agents, intends to
claim such indemnification; provided, however, that failure to provide such
notice within a reasonable period of time shall not relieve the Indemnitor of
any of its obligations hereunder except to the extent the Indemnitor is
prejudiced by such failure. The Indemnitee shall permit, and shall cause its
Affiliates, and their respective directors, officers, employees, subcontractors
and agents to permit, the Indemnitor, at its discretion, to settle any such
action, claim or other matter, and the Indemnitee agrees to the complete control
of such defense or settlement by the Indemnitor. Notwithstanding the foregoing,
the Indemnitor shall not enter into any settlement that would adversely affect
the Indemnitee’s rights, or impose any obligations on an Indemnitee without the
Indemnitee’s prior written consent. The Indemnitee, its Affiliates, and their
respective directors, officers, employees, subcontractors and agents shall fully
cooperate with the Indemnitor and its legal representatives in the investigation
and defense of any action, claim or other matter covered by the indemnification
obligations of this Article 15. The Indemnitee shall have the right, but not the
obligation, to be represented in such defense by counsel of its own selection
and at its own expense.

 

16INSURANCE.

 

16.1 Argos Insurance: Beginning on the Effective Date and extending until [**]
years after

 

the last treatment date of a human subject with an Arcelis™ autologous vaccine
or other product made by or for Argos using the Argos Product Produced by
CELLSCRIPT and purchased by Argos under this Agreement, Argos shall procure and
maintain insurance policies (the “Argos Insurance”) for the following minimum
coverages with respect to personal injury, bodily injury, property damage and
such other liability risks as Argos believes necessary or desirable by Argos in
view of its manufacture, offer for sale, sale of its Arcelis® autologous
vaccines or other products made by or for Argos using the Argos Product Produced
by CELLSCRIPT under this Agreement and purchased by Argos under this Agreement
for therapeutic use in treating human subjects:

 



Page 36 of 45

 

(a) comprehensive general liability insurance, including broad form and
contractual liability that includes personal and bodily injury, in a minimum
amount of [**] U.S. Dollars ($[**]) combined single limit per occurrence and in
the aggregate;

 

(b) product liability insurance, including coverage for personal and bodily
injury, in a minimum amount of [**] U.S. Dollars ($[**]) combined single limit
per occurrence and in the aggregate.

 

The required minimum amounts of insurance do not constitute a limitation on
Argos’ liability or indemnification obligations to CELLSCRIPT under this
Agreement.

 

16.2 CELLSCRIPT Insurance: CELLSCRIPT shall procure and maintain from the
Effective Date through the date that is [**] years after the expiration date of
CELLSCRIPT’s Kits and all Argos Product Produced under this Agreement the
following insurance:

 

(a) comprehensive general liability insurance, including broad form and
contractual liability that includes personal and bodily injury, in a minimum
amount of [**] U.S. Dollars ($[**]) combined single limit per occurrence and in
the aggregate; and

 

(b) product liability insurance, including coverage for personal and bodily
injury, in

 

a minimum amount of [**] U.S. Dollars ($[**]) combined single limit per
occurrence and in the aggregate.

 

16.3 Other Insurance Requirements: The policies of insurance required by Section
16.1 and 16.2 will be issued by an insurance carrier with an A.M. Best rating of
“A” or better and will name the other Party as an additional insured. Each Party
shall deliver to the other Party a certificate of Insurance and endorsement of
additional insured to the other Party evidencing such coverage within [**] days
after the Effective Date and the commencement of each policy period and any
renewal periods. Each Party will notify the other Party in writing at least [**]
days prior to the cancellation or material change in coverage. If a Party fails
to furnish such certificates or endorsements, or if at any time during the Term
the other Party is notified of the cancellation or lapse of the such Insurance,
and if such Party fails to rectify the same within [**] days after notice, the
other Party, at its option, may terminate this Agreement. Any deductible and/or
self -insurance retention shall be the sole responsibility of the insuring
Party.

 

Page 37 of 45

 



17GENERAL PROVISIONS.

 

17.1 Notices: Any notice to be given under this Agreement must be in writing and
delivered either in person, by any method of mail (postage prepaid) requiring
return receipt, or by overnight courier (charges prepaid) confirmed thereafter
by any of the foregoing, to the Party to be notified at its address given below,
or at any address such Party has previously designated by prior written notice
to the other. Notice shall be deemed sufficiently given for all purposes upon
the actual delivery thereof at the address designated in accordance with this
paragraph.

 

If to CELLSCRIPT:

 

Gary A. Dahl, President & CEO                 Phone: [**] 

CELLSCRIPT, LLC                                       E-mail: [**] 

726 Post Road 

Madison, Wisconsin 53713

 

If to Argos:

 

Jeff Abbey, CEO                                           Phone: [**] 

Argos Therapeutics, Inc.  

4233 Technology Drive 

Durham, North Carolina 27704

 

17.2 Entire Agreement; Amendment: The Parties hereto acknowledge that this
Agreement, including any Appendices hereto and the PWA incorporated into this
Agreement, together with the Quality Agreement, sets forth the entire agreement
and understanding of the Parties with respect to the subject matter hereof and
supersedes all prior written or oral agreements or understandings with respect
to the subject matter hereof. No modification of any of the terms of this
Agreement, or any amendments or Appendices, shall be deemed to be valid unless
in writing and signed by an authorized agent or representative of both Parties
hereto. No course of dealing or usage of trade shall be used to modify the terms
and conditions herein.

 

17.3 Waiver: None of the provisions of this Agreement shall be considered waived
by any Party hereto unless such waiver is agreed to, in writing, by an
authorized agent of the waiving Party. The failure of a Party to insist upon
strict conformance to any of the terms and conditions hereof, or failure or
delay to exercise any rights provided herein or by law shall not be deemed a
waiver of any rights of any Party hereto.

 

17.4 Assignment: This Agreement may not be assigned or transferred by either
Party without the prior written consent of the other Party, which consent will
not be unreasonably withheld or delayed; provided however that either Party may
assign this Agreement, in whole, without the other Party’s consent in connection
with the transfer or sale of all or substantially all of the business of such
Party (or all or substantially all of the assets of such Party related to one or
more particular products) to which this Agreement relates, whether by merger,
sale of stock, sale of assets or otherwise. Any attempted assignment of this
Agreement not in compliance with this Section 17.4 shall be null and void. No
assignment shall relieve either Party of the performance of any accrued
obligation that such Party may then have under this Agreement. This Agreement
shall inure to the benefit of and be binding upon each Party signatory hereto,
its successors and permitted assigns, subsidiaries and Affiliates. A Party shall
promptly notify the other Party prior to a change in its control or an
anticipated assignment or transfer of this Agreement, unless such notification
is prohibited by contract or law. In the event of consent by Argos to a change
in control of CELLSCRIPT wherein Argos does not wish to consent to the
assignment or transfer of this Agreement to a Third Party, Argos shall so notify
CELLSCRIPT, and at Argos’ request, CELLSCRIPT shall promptly transfer to Argos
or its designee the Process for Production of the Argos Product and Critical
Starting Materials for the Argos Product in accordance with Section 5.6. In the
event of consent by CELLSCRIPT to a change in control of Argos wherein
CELLSCRIPT does not wish to consent to the assignment or transfer of this
Agreement to a Third Party, CELLSCRIPT shall so notify Argos, and, in accordance
with Section 5.6, CELLSCRIPT shall promptly transfer to Argos or its designee
the Process for Production of the Argos Product and Critical Starting Materials
for the Argos Product.

 



Page 38 of 45

 

17.5 Taxes: Except as otherwise set forth in this Agreement, Argos shall pay all
national, state, municipal or other sales, use, excise, import, property, value
added, or other similar taxes, assessments or tariffs assessed upon or levied
against the sale of Argos Product to Argos pursuant to this Agreement or the
sale or distribution of Argos Product by Argos (or at Argos’ sole expense,
defend against the imposition of such taxes and expenses). CELLSCRIPT shall
notify Argos of any such taxes that any governmental authority is seeking to
collect from CELLSCRIPT, and Argos may assume the defense thereof in
CELLSCRIPT’s name, if necessary, and CELLSCRIPT agrees to fully cooperate in
such defense to the extent of the capacity of CELLSCRIPT, at Argos’ expense.
CELLSCRIPT shall pay all other national, state, municipal or other taxes on the
fees payable and expenses reimbursable under this Agreement, including on the
income resulting from the sale by CELLSCRIPT of the Argos Product to Argos under
this Agreement, including but not limited to, gross income, adjusted gross
income, supplemental net income, gross receipts, excess profit taxes, or other
similar taxes.

 

17.6 Independent Contractor: CELLSCRIPT is and shall act as an independent
contractor for Argos in providing the services required hereunder and is not and
shall not be considered an agent of, partner of, or joint venturer with, Argos.
Unless otherwise provided herein to the contrary, CELLSCRIPT shall furnish all
expertise, labor, supervision, machining and equipment necessary for performance
hereunder and shall obtain and maintain all building and other permits and
licenses required by public authorities or Regulatory Authorities.

 

17.7 Governing Law; Limitations: This Agreement is being delivered and executed
in the State of New York. In any action brought regarding the validity,
construction and enforcement of this Agreement, it shall be governed in all
respects by the laws of the State of New York, without regard to the principles
of conflicts of laws.

 



Page 39 of 45

 

17.8 Dispute Resolution:

 

17.8.1 The Parties recognize that a bona fide dispute as to certain matters may
from time to time arise during the Term of this Agreement which relates to a
Party’s rights and/or obligations hereunder. If such a dispute occurs,
resolution shall be attempted by good faith negotiations. If the Parties are not
able to resolve such dispute within a [**] day period, or such other period of
time as the Parties may mutually agree in writing, any dispute initiated by
either Party arising out of or relating to this Agreement, its negotiations,
execution or interpretation, or the performance by either Party of its
obligations under this Agreement, whether before or after termination of this
Agreement, shall be finally resolved by binding arbitration. Whenever a Party
shall decide to institute arbitration proceedings, it shall give prompt written
notice to that effect to the other Party. Any such arbitration shall be
conducted pursuant to the prevailing rules of the American Arbitration
Association pursuant to the Commercial Arbitration Rule. Any such arbitration
shall be held in New York, New York. Such arbitration shall be conducted by a
single arbitrator and the arbitrator shall be either mutually acceptable or, if
the parties cannot agree on an arbitrator within [**] days after the matter is
referred to arbitration, the single arbitrator shall be a person selected by the
applicable rules. The arbitrator shall be a person knowledgeable as to the
subject matter of this Agreement who is not employed by, or has a financial
relationship with, a Party or any of its Affiliates. The arbitration award
rendered pursuant to this provision shall be binding on the parties and
enforceable by any court having jurisdiction. Unless otherwise provided for in
the arbitral award, each Party shall be responsible for its own attorneys’ fees
and costs incurred in connection with the arbitration. Unless otherwise
determined by the arbitrator, each Party shall pay an equal share of the fees
and costs of the arbitrator.

 

17.8.2 Notwithstanding anything in this Article 17 seemingly to the contrary,
either Party may seek injunctive relief from a court of competent jurisdiction
to prevent or limit damage to that Party’s Intellectual Property.

 

17.9 Severability: In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the Parties shall
negotiate in good faith with a view to the substitution therefor of a suitable
and equitable provision in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid provision; provided,
however, that the validity, legality and enforceability of any such provision in
every other respect and of the remaining provisions contained herein shall not
be in any way impaired thereby, it being intended that all of the rights and
privileges of the Parties hereto shall be enforceable to the fullest extent
permitted by law.

 



Page 40 of 45

 

17.10 Preference: Unless otherwise specifically provided to the contrary in any
exhibit or schedule to this Agreement, in the event of a conflict between the
main body of this Agreement and the exhibits and schedules hereto, the terms of
the main body of this Agreement shall control. In addition, unless otherwise
specifically provided to the contrary in the Quality Agreement, in the event of
a conflict between this Agreement and the Quality Agreement, the terms of this
Agreement shall control.

 

17.11 Headings; Construction: The headings in this Agreement, the PWA, and a
Quality Agreement, and any attachments thereto, are for convenience of reference
only and shall not affect its interpretation. Unless the context clearly
indicates otherwise, singular references in this Agreement, the PWA, the Quality
Agreement, and any attachments thereto, shall include the plural and vice versa,
and the terms “include” and “including” mean including without limitation.

 

17.12 Counterparts; Facsimile Signatures: This Agreement may be executed in
counterparts, each of which shall be deemed an original, and all of which, taken
together, shall constitute one and the same agreement. This Agreement shall be
effective upon full execution, and a signature transmitted via a pdf attachment
or other electronic means shall be deemed to be and shall be as effective as an
original signature.

 

17.13 Retroactive Effect: Work under the PWA began in March 2014, however prior
to the execution of this Agreement, the Parties were operating without a
definitive agreement. Accordingly, all rights and obligations under this
Agreement shall be retroactive to March 1, 2014.

 

REMAINDER OF PAGE LEFT BLANK.


 



Page 41 of 45

 

IN WITNESS WHEREOF, the Parties hereto have each caused this Master Process
Development and Supply Agreement to be executed by their duly authorized
representatives.

 

CELLSCRIPT, LLC

 



By: __/s/ Gary A. Dahl_________________ By: _/s/ Jerome Jendrisak____________
Gary A. Dahl, Member Jerome Jendrisak, Member     Date: _Dec. 21,
2015__________________ Date: ___12-21-15__________________             Argos
Therapeutics, Inc.           By: __/s/ Jeffrey Abbey_____________   Jeffrey
Abbey, CEO       Date: _Dec 22, 2015________________  



 

14-145

 



Page 42 of 45

 

EXHIBIT A

 

CELLSCRIPT Representations and Warranties

 

 

 

 

 

 

 

 

 



Page 43 of 45

 

CELLSCRIPT Representations and Warranties

 

CELLSCRIPT, LLC (“CELLSCRIPT”) hereby represents and warrants, as of the date
set forth below, that, except as otherwise disclosed by CELLSCRIPT in writing to
Argos:

 

(a) Company Information. CELLSCRIPT, its representatives and its advisors (i)
have been furnished with all materials relating to the business, finances and
operations of Argos that have been requested by CELLSCRIPT, and (ii) have been
afforded the opportunity to ask questions of and receive answers from the Argos
regarding Argos and its business. CELLSCRIPT has sought such accounting, legal,
tax and investment advice as it has considered necessary to make an informed
decision with respect to its acquisition of the shares and understands that
Argos is not providing any accounting, legal, tax or investment advice.

 

(b) Experience of CELLSCRIPT; Risks of Purchase. CELLSCRIPT, either alone or
together with its representative(s) (as defined in Rule 501 of Regulation D, as
amended, under the Securities Act of 1933, as amended (the “Securities Act”)),
has such knowledge and experience in financial and business matters that
CELLSCRIPT is capable of evaluating the merits and risks of the purchase of the
shares, and CELLSCRIPT understands that its purchase of the Securities involves
a high degree of risk. CELLSCRIPT (i) has so evaluated the merits and risks of
such purchase, (ii) is able to bear the economic risk of such purchase, (iii) is
able to hold the shares for an indefinite period of time, and (iv) at the
present time, can afford a complete loss of its purchase of the shares.

 

(c) CELLSCRIPT Status. CELLSCRIPT was, is and will be an “accredited investor”
as defined in Rule 501 of Regulation D, as amended, under the Securities Act (i)
as of the time CELLSCRIPT was offered the shares, (ii) upon execution of this
document, and (iii) on each date on which it receives shares. CELLSCRIPT is not,
and is not required to be, registered as a broker-dealer under Section 15 of the
Exchange Act of 1934, as amended (the “Exchange Act”).

 

(d) Investment Intent. CELLSCRIPT is purchasing the shares for its own account
and not with a view to, or for offer or resale in connection with, the public
sale or distribution thereof in violation of the Securities Act or any
applicable state or foreign securities laws and has no direct or indirect
arrangement or understandings with any other person to distribute such shares in
violation of the Securities Act or such state or foreign securities laws.
CELLSCRIPT is acquiring the shares in the ordinary course of its business.

 

(e) General Solicitation. CELLSCRIPT is not purchasing the shares as a result of
any advertisement, article, notice or other communication regarding the shares
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

(f) Brokers and Finders. CELLSCRIPT has not engaged a placement agent or broker
in connection with the transactions contemplated hereby, and to CELLSCRIPT’s
knowledge, CELLSCRIPT has taken no action which would give rise to any claim by
any person for any commissions, broker’s fee, finder's fee or similar fee
payable by Argos to any person in connection with or resulting from the issuance
of the shares.

 



Page 44 of 45

 

CELLSCRIPT Acknowledgments.

 

CELLSCRIPT hereby acknowledges and understands, as of the date of execution of
this document, that:

 

(a) Reliance on Exemptions. The shares are being offered and sold to CELLSCRIPT
in reliance on specific exemptions from the registration requirements of the
United States federal and state securities laws, and Argos is relying in part
upon the truth and accuracy of, and CELLSCRIPT’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
CELLSCRIPT set forth herein in order to determine the availability of such
exemptions and the eligibility of CELLSCRIPT to acquire the shares.

 

(b) No Governmental Review. No United States federal or state agency or any
other government or governmental agency or authority has (i) reviewed, passed on
or made any recommendation or endorsement of the shares or the fairness or
suitability of the investment in or purchase of the shares, or (ii) passed upon
or endorsed the merits of the offering.

 

(c) Restricted Securities. The offering and shares have not been registered
under the Securities Act or applicable state securities laws, and therefore the
shares constitute “restricted securities” as defined in Rule 144 under the
Securities Act and may be resold without registration under the Securities Act
only in certain limited circumstances

 

CELLSCRIPT, LLC

 

By: ______________________
Name: ____________________
Title: _____________________
Date: _____________________

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 45 of 45



 

 